EXHIBIT 10.33

 

 

 

LOGO [g286821g39r05.jpg]

BRIDGE CREDIT AGREEMENT

dated as of

November 8, 2011,

among

UNITED TECHNOLOGIES CORPORATION,

the LENDERS party hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

J.P. MORGAN SECURITIES LLC,

HSBC SECURITIES (USA) INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

BANK OF AMERICA, N.A.

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Syndication Agents

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

BNP PARIBAS,

GOLDMAN SACHS BANK USA

and

THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page    ARTICLE I    Definitions   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Classification of Loans and Borrowings      20   

SECTION 1.03.

  Terms Generally      20   

SECTION 1.04.

  Accounting Terms; GAAP      20   

SECTION 1.05.

  Effectuation of Transactions      20    ARTICLE II    The Credits   

SECTION 2.01.

  Commitments      21   

SECTION 2.02.

  Loans and Borrowings      21   

SECTION 2.03.

  Requests for Borrowings      22   

SECTION 2.04.

  Funding of Borrowings      23   

SECTION 2.05.

  Interest Elections      23   

SECTION 2.06.

  Termination and Reduction of Commitments      24   

SECTION 2.07.

  Repayment of Loans; Evidence of Debt      25   

SECTION 2.08.

  Prepayment of Loans      26   

SECTION 2.09.

  Fees      27   

SECTION 2.10.

  Interest      28   

SECTION 2.11.

  [Reserved.]      29   

SECTION 2.12.

  Increased Costs      29   

SECTION 2.13.

  Break Funding Payments      30   

SECTION 2.14.

  Taxes      31   

SECTION 2.15.

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      35   

SECTION 2.16.

  Mitigation Obligations; Replacement of Lenders      37   

SECTION 2.17.

  Defaulting Lenders      38    ARTICLE III    Representations and Warranties   

SECTION 3.01.

  Organization; Powers      38   

SECTION 3.02.

  Authorization; Absence of Conflicts      39   



--------------------------------------------------------------------------------

 

ii

 

SECTION 3.03.

  Governmental Consents      39   

SECTION 3.04.

  Enforceability      39   

SECTION 3.05.

  Financial Statements; No Material Adverse Change      39   

SECTION 3.06.

  Litigation      39   

SECTION 3.07.

  Federal Reserve Regulations      40   

SECTION 3.08.

  Investment Company Status      40   

SECTION 3.09.

  ERISA      40    ARTICLE IV    Conditions   

SECTION 4.01.

  Effective Date      40   

SECTION 4.02.

  Funding Date      41    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

  Financial Statements; Other Information; Notices of Material Events      43   

SECTION 5.02.

  Use of Proceeds      44    ARTICLE VI    Negative Covenants   

SECTION 6.01.

  Liens      44   

SECTION 6.02.

  Fundamental Changes      47   

SECTION 6.03.

  Sale and Leaseback Transactions      48    ARTICLE VII    Events of Default   

SECTION 7.01.

  Events of Default      49   

SECTION 7.02.

  Lenders’ Rights upon an Event of Default      51   

SECTION 7.03.

  Preservation of Remedies      51    ARTICLE VIII    The Administrative Agent
   ARTICLE IX    Miscellaneous   

SECTION 9.01.

  Notices      55   

SECTION 9.02.

  Waivers; Amendments      56   



--------------------------------------------------------------------------------

 

iii

 

 

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      57   

SECTION 9.04.

  Successors and Assigns      59   

SECTION 9.05.

  Survival      63   

SECTION 9.06.

  Counterparts; Integration; Effectiveness      63   

SECTION 9.07.

  Severability      63   

SECTION 9.08.

  [Reserved.]      64   

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      64   

SECTION 9.10.

  WAIVER OF JURY TRIAL      64   

SECTION 9.11.

  Headings      65   

SECTION 9.12.

  Confidentiality      65   

SECTION 9.13.

  Interest Rate Limitation      66   

SECTION 9.14.

  USA PATRIOT Act Notice      66   

SECTION 9.15.

  No Fiduciary Relationship      66   

SECTION 9.16.

  Non-Public Information      67   



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01

     —      

Commitments

EXHIBITS:

     

Exhibit A

     —      

Form of Assignment and Assumption

Exhibit B

     —      

Form of Borrowing Request

Exhibit C

     —      

Form of Interest Election Request

Exhibit D-1

     —      

Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes and Lenders that are Disregarded Entities for
U.S. Federal Income Tax Purposes Whose Owner, for U.S. Federal Income Tax
Purposes, is not a Partnership for U.S. Federal Income Tax Purposes)

Exhibit D-2

     —      

Form of U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes and Participants that are Disregarded
Entities for U.S. Federal Income Tax Purposes Whose Owner, for U.S. Federal
Income Tax Purposes, is not a Partnership for U.S. Federal Income Tax Purposes)

Exhibit D-3

     —      

Form of U.S. Tax Certificate (For Foreign Participants that are partnerships for
U.S. Federal Income Tax Purposes and Participants that are Disregarded Entities
for U.S. Federal Income Tax Purposes Whose Owner, for U.S. Federal Income Tax
Purposes, is a Partnership for U.S. Federal Income Tax Purposes)

Exhibit D-4

     —      

Form of U.S. Tax Certificate (For Foreign Lenders that are partnerships for U.S.
Federal Income Tax Purposes and Lenders that are Disregarded Entities for U.S.
Federal Income Tax Purposes Whose Owner, for U.S. Federal Income Tax Purposes,
is a Partnership for U.S. Federal Income Tax Purposes)

Exhibit E

     —      

Form of Financial Officer’s Certificate



--------------------------------------------------------------------------------

BRIDGE CREDIT AGREEMENT dated as of November 8, 2011, among UNITED TECHNOLOGIES
CORPORATION, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and J.P. MORGAN SECURITIES LLC, HSBC SECURITIES (USA) INC.
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arrangers
and Joint Bookrunners.

The Borrower has requested the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend credit in the form of Loans to the Borrower in Dollars in
an aggregate principal amount of not more than $15,000,000,000. The Lenders are
willing to extend such credit to the Borrower on the terms and subject to the
conditions set forth herein.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Company” means Goodrich Corporation, a New York corporation.

“Acquired Company Disclosure Letter” means the Company Disclosure Letter dated
as of the Signing Date and in the final form delivered to the Administrative
Agent on or about the Signing Date.

“Acquired Company Merger Agreement Material Adverse Effect” means any event,
occurrence, state of facts, condition, effect or change that is, or would
reasonably be expected to become, individually or in the aggregate, a material
adverse effect on (a) the ability of the Acquired Company to consummate the
Merger and the other Transactions (as defined in the Merger Agreement as in
effect on the Signing Date) or (b) the business, assets, results of operations
or condition (financial or otherwise) of the Acquired Company and its
Subsidiaries (as defined in the Merger Agreement as in effect on the Signing
Date), taken as a whole, except to the extent such material adverse effect under
this clause (b) results from (i) any changes in general United States or global
economic conditions (including securities, credit, financial or other capital
markets conditions), except to the extent such changes in conditions have a
disproportionate effect on the Acquired Company and its Subsidiaries (as so
defined), taken as a whole, relative



--------------------------------------------------------------------------------

 

2

to others in any industry in which the Acquired Company and any of its
Subsidiaries (as so defined) operate, (ii) any changes in conditions generally
affecting any of the industries in which the Acquired Company and its
Subsidiaries (as so defined) operate, except to the extent such changes in
conditions have a disproportionate effect on the Acquired Company and its
Subsidiaries (as so defined), taken as a whole, relative to others in any such
industry, (iii) any decline in the market price of the Company Common Stock (as
defined in the Merger Agreement as in effect on the Signing Date) (it being
understood that the facts or occurrences giving rise to or contributing to such
decline may be deemed to constitute, and be taken into account in determining
whether there has been or would reasonably be expected to be, an Acquired
Company Merger Agreement Material Adverse Effect), (iv) any failure, in and of
itself, by the Acquired Company to meet any internal or published projections or
forecasts in respect of revenues, earnings or other financial or operating
metrics (it being understood that the facts or occurrences giving rise to or
contributing to such failure may be deemed to constitute, and be taken into
account in determining whether there has been or would reasonably be expected to
be, an Acquired Company Merger Agreement Material Adverse Effect), (v) the
public announcement of the Merger or any of the other Transactions (as defined
in the Merger Agreement as in effect on the Signing Date), (vi) any change in
Law (as defined in the Merger Agreement as in effect on the Signing Date) or
GAAP (or authoritative interpretations thereof), except to the extent such
changes have a disproportionate effect on the Acquired Company and its
Subsidiaries (as so defined), taken as a whole, relative to others in any
industry in which the Acquired Company and any of its Subsidiaries (as so
defined) operate, (vii) geopolitical conditions, the outbreak or escalation of
hostilities, any acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism threatened or underway
as of the Signing Date, except to the extent such conditions or events have a
disproportionate effect on the Acquired Company and its Subsidiaries (as so
defined), taken as a whole, relative to others in any industry in which the
Acquired Company and any of its Subsidiaries (as so defined) operate, or
(viii) any hurricane, tornado, flood, earthquake or other natural disaster,
except to the extent such events have a disproportionate effect on the Acquired
Company and its Subsidiaries (as so defined), taken as a whole, relative to
others in any industry in which the Acquired Company and any of its Subsidiaries
(as so defined) operate.

“Acquired Company Merger Agreement Representations” means the representations
made by the Acquired Company in the Merger Agreement, but only to the extent
that the Borrower or any of its Subsidiaries has the right under the Merger
Agreement not to consummate the Merger as a result of such representations in
the Merger Agreement being inaccurate.

“Acquired Company SEC Documents” has the meaning assigned to the term “Company
SEC Documents” in the Merger Agreement as in effect on the Signing Date.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder, and its successors in such capacity as provided
in Article VIII.



--------------------------------------------------------------------------------

 

3

 

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
dated September 21, 2011, among the Borrower, the Administrative Agent and
certain other parties thereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” means this Bridge Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) LIBOR on such day (or if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in Dollars with a maturity of one month plus 1%. For purposes of clause
(c) above, LIBOR on any day shall be based on the rate per annum appearing on
the Reuters “LIBOR01” screen displaying British Bankers’ Association Interest
Settlement Rates (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as reasonably determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, on such day for
deposits in Dollars with a maturity of one month. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
LIBOR shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or LIBOR, respectively.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread” or “ABR Spread”, as the case may be, based
upon the Ratings applicable on such date:

 

        

Ratings

(Moody’s/S&P)

   Eurodollar Spread
(basis points per
annum)    ABR Spread
(basis points per
annum)  

Level 1

  

A2/A or higher

   75.0    0.0  

Level 2

  

A3/A or A2/A-

   100.0    0.0  

Level 3

  

A3/A-

   125.0    25.0  

Level 4

  

Lower than A3/A- or unrated

   150.0    50.0

; provided that, for each Level, each of the interest rate spreads set forth in
the table above will increase by 25 basis points per annum on the 90th day after
the Funding Date, by an additional 25 basis points per annum on the 180th day
after the Funding Date and by an additional 25 basis points per annum on the
270th day after the Funding Date.



--------------------------------------------------------------------------------

 

4

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this definition), then such rating agency shall be deemed to
have established a Rating in Level 4; (b) if the Ratings established or deemed
to be established by Moody’s and S&P shall fall within different Levels (and
Level 2 is not applicable to those Ratings), the Applicable Rate shall be based
upon the higher Rating unless the Ratings differ by two or more Levels, in which
case the Applicable Rate will be based upon the Level one level below that
corresponding to the higher Rating; and (c) if the Ratings established or deemed
to have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the ratings system of Moody’s or S&P), such change shall
be effective as of the date on which it is first announced by the applicable
rating agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Administrative Agent shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency (it being understood that, in the discretion of
the Administrative Agent, any such negotiation on the part of the Administrative
Agent may be subject to prior consultation with one or more Lenders and any
consent by the Administrative Agent to any such amendment may be subject to the
Administrative Agent having obtained consent thereto from the Required Lenders),
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

“Arranger Fee Letter” means the Lead Arranger Fee Letter dated September 21,
2011, among the Borrower, the Arrangers and certain other parties thereto.

“Arrangers” means J.P. Morgan Securities LLC, HSBC Securities (USA) Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as the
joint lead arrangers and joint bookrunners for the credit facility provided for
herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and the
Borrower.



--------------------------------------------------------------------------------

 

5

 

“Attributable Debt” means, as to any particular lease under which any Person is
at the time liable for a term of more than 12 months, at any date as of which
the amount thereof is to be determined, the total net amount of rent required to
be paid by such Person under such lease during the remaining term thereof
(excluding any subsequent renewal or other extension options held by the
lessee), discounted from the respective due dates thereof to such date at the
rate of 15% per annum, compounded monthly. The net amount of rent required to be
paid under any such lease for any such period shall be the aggregate amount of
the rent payable by the lessee with respect to such period after excluding
amounts required to be paid on account of maintenance and repairs, services,
insurance, taxes, assessments, water rates and similar charges and contingent
rents (such as those based on sales). In the case of any lease which is
terminable by the lessee upon the payment of a penalty in an amount which is
less than the total discounted net amount of rent required to be paid from the
later of the first date upon which such lease may be so terminated or the date
of the determination of such net amount of rent, as the case may be, such net
amount shall also include the amount of such penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means United Technologies Corporation, a Delaware corporation.

“Borrower Materials” has the meaning set forth in Section 5.01.

“Borrower Merger Agreement Material Adverse Effect” means any event, occurrence,
state of facts, condition, effect or change that is, or would reasonably be
expected to become, individually or in the aggregate, a material adverse effect
on the business, assets, results of operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, except to the
extent such material adverse effect results from (a) any changes in general
United States or global economic conditions (including securities, credit,
financial or other capital markets conditions), except to the extent such
changes in conditions have a disproportionate effect on the Borrower and its
Subsidiaries, taken as a whole, relative to others in any industry in which the
Borrower and any of its Subsidiaries operate, (b) any changes in conditions
generally affecting any of the industries in which the Borrower and its
Subsidiaries operate, except to the extent such changes in conditions have a
disproportionate effect on the Borrower and its Subsidiaries, taken as a whole,
relative to others in any such industry, (c) any decline in the market price of
the common stock of the Borrower (it being understood that the facts or
occurrences giving rise to or contributing to such decline may be deemed to
constitute, and be taken into account in determining whether there has been or
would reasonably be expected to be, a Borrower Merger Agreement Material Adverse
Effect), (d) any failure, in and of itself, by the Borrower to meet any internal
or published projections or forecasts in respect of revenues, earnings or other
financial or operating metrics (it being understood that the facts or
occurrences giving rise to or contributing to such failure may be deemed to
constitute, and be taken into



--------------------------------------------------------------------------------

 

6

 

account in determining whether there has been or would reasonably be expected to
be, a Borrower Merger Agreement Material Adverse Effect), (e) the public
announcement of the Merger, (f) any change in Law (as defined in the Merger
Agreement as in effect on the Signing Date) or GAAP (or authoritative
interpretations thereof), except to the extent such changes have a
disproportionate effect on the Borrower and its Subsidiaries, taken as a whole,
relative to others in any industry in which the Borrower and any of its
Subsidiaries operate, (g) geopolitical conditions, the outbreak or escalation of
hostilities, any acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism threatened or underway
as of the Signing Date, except to the extent such conditions or events have a
disproportionate effect on the Borrower and its Subsidiaries, taken as a whole,
relative to others in any industry in which the Borrower and any of its
Subsidiaries operate, or (h) any hurricane, tornado, flood, earthquake or other
natural disaster, except to the extent such events have a disproportionate
effect on the Borrower and its Subsidiaries, taken as a whole, relative to
others in any industry in which the Borrower and any of its Subsidiaries
operate.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day that is not a London Banking
Day.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law, but if not
having the force of law, one which applies generally to the class or category of
financial institutions of which any Lender or the Administrative Agent forms a
part and compliance with which is in accordance with the general practice of
those financial institutions) of any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III (upon implementation), shall in each case shall
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.



--------------------------------------------------------------------------------

 

7

 

“Charges” has the meaning set forth in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder as set forth in Section 2.01, expressed as an amount
representing the maximum principal amount of the Loans to be made by such Lender
hereunder. The amount of each Lender’s Commitment on the date hereof is set
forth on Schedule 2.01, and the aggregate amount of the Commitments on the date
hereof is $15,000,000,000. The amount of each Lender’s Commitment on the Funding
Date will be the amount set forth in Schedule 2.01 on the date hereof, as
adjusted for any reduction in Commitments made pursuant to Sections 2.06(a)(i),
2.06(b) and 2.06(c).

“Commitment Termination Date” means September 21, 2012 (or, if the Outside Date
(as defined in the Merger Agreement as in effect on the Signing Date) shall have
been automatically extended as provided in Section 8.1(b)(i) of the Merger
Agreement (as in effect on the Signing Date), then March 21, 2013.

“Consolidated” refers to the consolidation of the accounts of a Person and its
Subsidiaries in accordance with GAAP consistent with those applied in the
preparation of the consolidated financial information of the Borrower referred
to in Section 3.05(a).

“Consolidated Net Tangible Assets” means the total amount of assets of the
Borrower and its Consolidated Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (a) all current liabilities
(excluding any thereof which are by their terms extendible or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed) and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the most recent Consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries and computed in accordance with
GAAP.

“Continuing Director” means a director who either (a) was a member of the
Borrower’s board of directors on the date of this Agreement, (b) becomes a
member of the Borrower’s board of directors subsequent to the date of this
Agreement and whose appointment, election or nomination for election by the
Borrower’s stockholders is duly approved by a majority of the directors referred
to in clause (a) above constituting at the time of such appointment, election or
nomination at least a majority of that board, or (c) becomes a member of the
Borrower’s board of directors subsequent to the date of this Agreement and whose
appointment, election or nomination for election by the Borrower’s stockholders
is duly approved by a majority of the directors referred to in clauses (a) and
(b) above constituting at the time of such appointment, election or nomination
at least a majority of that board.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.



--------------------------------------------------------------------------------

 

8

 

“Debt” has the meaning set forth in Section 6.01.

“Debt Incurrence” means any incurrence of indebtedness for borrowed money by the
Borrower or any of its Subsidiaries, whether pursuant to a public offering or in
a Rule 144A or other private placement of debt securities (including debt
securities convertible into equity securities) or incurrence of loans under any
loan or credit facility, other than (a) indebtedness owed by the Borrower or any
of its Subsidiaries to the Borrower or any of its Subsidiaries, (b) indebtedness
under the Existing Credit Agreements; provided that the aggregate amount of
indebtedness excluded pursuant to this clause (b) shall not exceed an amount
equal to the sum of $2,000,000,000 plus the aggregate amount of commitments
(whether used or unused) in effect under the Existing Credit Agreements as of
the Signing Date, (c) any commercial paper financings in the ordinary course of
business of the Borrower and its Subsidiaries, (d) any trade or customer
finance-related financing in the ordinary course of business of the Borrower and
its Subsidiaries, (e) any indebtedness incurred by any Subsidiary of the
Borrower that is organized outside the United States (whether or not guaranteed
by the Borrower or any of its Subsidiaries), (f) any refinancings, renewals or
replacements of indebtedness existing on the Signing Date (including any such
indebtedness of the Acquired Company or any Subsidiary of the Acquired Company,
but excluding indebtedness under the Existing Credit Agreements) that does not
increase the aggregate principal or commitment amount thereof (plus accrued
unpaid interest and premium thereon and underwriting discounts, fees,
commissions and expenses), (g) other indebtedness in an aggregate principal
amount not to exceed $2,000,000,000 incurred to finance acquisitions and
investments (other than the Merger) and (h) the Loans.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent in good faith, (a) has failed to perform
any of its funding obligations hereunder on the date and at the time required to
be funded by it hereunder, unless such obligation is the subject of a good faith
dispute; (b) has notified the Borrower, or the Administrative Agent or any
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit; (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with its funding
obligations under this Agreement; or (d) has, or has a direct parent company
that has, (i) become the subject



--------------------------------------------------------------------------------

 

9

 

of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority.

“Documentation Agents” means Citibank, N.A., Deutsche Bank Securities Inc., BNP
Paribas, Goldman Sachs Bank USA and The Royal Bank of Scotland plc.

“Dollars” or “$” means the lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 have been satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means any Person, other than a natural person or the
Borrower or any Subsidiary or other Affiliate of the Borrower.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“Equity Issuance” means any issuance by the Borrower of any Equity Interests or
any securities that derive their value or rate of return by reference to Equity
Interests in the Borrower, whether pursuant to a public offering or in a Rule
144A or other private placement, other than (a) securities issued pursuant to
employee stock plans or employee compensation plans or contributed to pension
funds and (b) securities or interests issued or transferred as consideration in
connection with any acquisition, divestiture or joint venture arrangement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member and which is
under common control within the meaning of Section 414 of the Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to LIBOR.

“Event of Default” has the meaning set forth in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.



--------------------------------------------------------------------------------

 

10

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed by the United
States, (ii) imposed as a result of such Recipient being organized under the
laws of, or having its principal office in, or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (iii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. Federal withholding Taxes (including backup
withholding Taxes) imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to law in effect on the date on which (i) such Lender acquires such interest in
the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreements” means (a) the US$1,600,000,000 Revolving Credit
Agreement dated as of November 30, 2010, among the Borrower, the lenders party
thereto, Bank of America, N.A., as administrative agent, and the other agent and
arranger parties thereto, and (b) the US$1,400,000,000 Revolving Credit
Agreement dated as of December 3, 2010, among the Borrower, the subsidiary
borrowers party thereto, the lenders party thereto, HSBC Bank plc, as
administrative agent, and the other agent and arranger parties thereto, in each
case as amended, extended, restated or otherwise modified, or as refinanced or
replaced with any other credit agreement.

“Facility Balance” means, on any date, the aggregate principal amount of all the
Loans outstanding on such date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.



--------------------------------------------------------------------------------

 

11

 

“Foreign Lender” means a Lender that is not a U.S. Person.

“Funding Date” means the date, on or after the Effective Date, on which the
Merger is consummated and the conditions specified in Section 4.02 are satisfied
(or waived in accordance with Section 9.02).

“Funding Date Schedule” means a schedule delivered by the Borrower to the
Administrative Agent on the Funding Date pursuant to Section 4.02(j).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Industrial Development Bonds” means obligations issued by a State, a
Commonwealth, a Territory or a possession of the United States, or any political
subdivision of any of the foregoing, or the District of Columbia, the interest
on which is excludable from gross income of the holders thereof pursuant to the
provisions of Section 103(a)(1) of the Code (or any similar provision of the
Code), as in effect on the date of the issuance of such obligations.

“Information” has the meaning set forth in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, which shall be, in the
case of any such written request, in the form of Exhibit C or any other form
approved by the Administrative Agent and the Borrower.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as



--------------------------------------------------------------------------------

 

12

 

the Borrower may elect; provided that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made, and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service, or any other
Governmental Authority that shall have succeeded to the functions thereof.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“LIBOR” means, for any Interest Period for any Eurodollar Borrowing, a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

 

LIBOR =

  

Eurodollar Base Rate

        1.00 – Eurodollar Reserve Percentage   

Where,

“Eurodollar Base Rate” means, for any Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the average (calculated as provided
below and rounded upward to the nearest whole multiple of 1/100 of 1% per annum,
if such average is not such a multiple) of the rates per annum at which deposits
in Dollars are offered by each of the LIBOR Reference Banks to prime banks in
the London interbank eurodollar market at their request at approximately
11:00 a.m., London time, two London Banking Days prior to the first day of such
Interest Period in an amount substantially equal to such LIBOR Reference Bank’s
Eurodollar Loan comprising part of such Borrowing and for a period equal to such
Interest Period; provided that if



--------------------------------------------------------------------------------

 

13

 

the Administrative Agent receives rate quotations from all five of the LIBOR
Reference Banks, the foregoing average rate shall be calculated by disregarding
the highest and lowest of the rate quotations received from such LIBOR Reference
Banks, and averaging the remaining three quotations and, if the Administrative
Agent receives rate quotations from less than five of the LIBOR Reference Banks,
the foregoing average rate shall be calculated based upon the rate quotations
actually furnished to the Administrative Agent by the LIBOR Reference Banks. If
such rate is not available by the LIBOR Reference Banks, at such time for any
reason, then the “Eurodollar Base Rate” for such Interest Period shall be the
rate per annum reasonably determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period, in same day funds in the approximate amount of the Loan being made,
continued or converted by JPMorgan Chase Bank, N.A. and with a term equivalent
to such Interest Period would be offered by JPMorgan Chase Bank N.A.’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The LIBOR for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“LIBOR Reference Banks” means the principal offices in London of Bank of
America, N.A., Citibank, N.A., JPMorgan Chase Bank, N.A., HSBC Bank USA and
Deutsche Bank AG, or such other financial institutions as may be agreed between
the Borrower and the Administrative Agent from time to time in writing.

“Liens” has the meaning set forth in Section 6.01.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated results of operations or Consolidated financial condition of the
Borrower or (b) the rights of or remedies available to the Lenders against the
Borrower under this Agreement, taken as a whole.



--------------------------------------------------------------------------------

 

14

 

“Material Debt” means Debt in the principal amount in excess of $100,000,000.

“Maturity Date” means the day that is 364 days after the Funding Date.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Merger” means the merger of the Merger Sub with and into the Acquired Company
pursuant to the Merger Agreement, with the separate existence of the Merger Sub
ceasing and the Acquired Company continuing as the surviving corporation.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
September 21, 2011, by and among the Borrower, the Merger Sub and the Acquired
Company, together with all definitive disclosure letters relating thereto.

“Merger Sub” means Charlotte Lucas Corporation, a New York corporation and a
wholly owned Subsidiary of the Borrower.

“MNPI” means material information concerning the Borrower and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Exchange Act.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) actually received in respect of
such event, including any cash received in respect of any noncash proceeds, but
only as and when received, net of (b) the sum, without duplication, of (i) all
reasonable fees and out-of-pocket expenses paid in connection with such event by
the Borrower and its Subsidiaries to third parties, including attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees, in each case, actually incurred in connection therewith,
(ii) in the case of a sale, transfer, lease or other disposition (including
pursuant to a Sale and Leaseback Transaction or a casualty or a condemnation or
similar proceeding) of an asset, the amount of all payments required to be made
by the Borrower and its Subsidiaries as a



--------------------------------------------------------------------------------

 

15

 

result of such event to repay Debt secured by such asset and (iii) the amount of
all taxes paid (or reasonably estimated to be payable) by the Borrower and its
Subsidiaries, and the amount of any reserves established by the Borrower and its
Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to the occurrence of such
event (as determined reasonably and in good faith by the Borrower); provided
that, if the Borrower or any of its Subsidiaries receive proceeds that would
otherwise constitute Net Proceeds from any Reduction/Prepayment Event described
in clause (c) of the definition of such term, the Borrower or such Subsidiary
may use, or commit to use, any portion of such proceeds (the “Reinvestment
Amount”) to acquire, construct, improve, upgrade or repair assets useful in the
business of the Borrower or its Subsidiaries or to consummate any business
acquisition, and in each case, the Reinvestment Amount shall not constitute Net
Proceeds until, and except to the extent (but shall then be deemed to have been
received to such extent and shall constitute Net Proceeds and not be covered by
this proviso), (A) not so used (or committed to be used) within the 365-day
period of receipt of such proceeds or (B) if committed to be used within such
365-day period, not so used within the maximum period contemplated in the
relevant agreement for the consummation thereof. For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of cash proceeds in respect of such
event.

“Non-Funding Lender” has the meaning set forth in Section 2.03.

“Notice of a Non-Funding Lender” has the meaning set forth in Section 2.03.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having taken any of the following actions: executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced this Agreement, or sold or assigned, pursuant to
Section 2.16(b), an interest in any Loan or other interest under this
Agreement).

“Other Taxes” means all present or future stamp, court or, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.16(b)).

“Participant” has the meaning set forth in Section 9.04(c)(i).



--------------------------------------------------------------------------------

 

16

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any other Governmental Authority that shall have succeeded to the
functions thereof.

“Permitted Assignee” means any Person that is a Lender or a lender under any
Existing Credit Agreement.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Authority or any other entity.

“Plan” means an employee benefit plan, other than a Multiemployer Plan, which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Borrower or any ERISA Affiliate and subject to Title IV of ERISA.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another website or other
information platform.

“Prepayment Amount” has the meaning set forth in Section 2.08(b).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Property” means any manufacturing plant or warehouse, together with
the land upon which it is erected and fixtures comprising a part thereof, owned
by the Borrower or any Wholly-Owned Domestic Manufacturing Subsidiary and
located in the United States the gross book value (without deduction of any
reserve for depreciation) of which on the date as of which the determination is
being made is an amount that exceeds 1% of the Consolidated Net Tangible Assets,
other than any such manufacturing plant or warehouse or any portion thereof or
any such fixture (together with the land upon which it is erected and fixture
comprising a part thereof) (a) that is financed by Industrial Development Bonds
or (b) that, in the opinion of the board of directors of the Borrower or of any
duly authorized committee of that board, is not of material importance to the
total business conducted by the Borrower and its Subsidiaries taken as a whole.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Financial Statements” means the pro forma Consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of the last day of the
fiscal quarter of the Borrower most recently ending at least 45 days prior to
the Funding Date (or, if such fiscal quarter is the last fiscal quarter of the
fiscal year of the Borrower,



--------------------------------------------------------------------------------

 

17

 

most recently ending at least 90 days prior to the Funding Date) and the related
pro forma Consolidated statement of operations of the Borrower and its
Consolidated Subsidiaries for the 12-month period ending on the last day of such
fiscal quarter, in each case prepared after giving effect to the Transactions as
if the Transactions had occurred, with respect to such balance sheet, on the
last day of such fiscal quarter and, with respect to such statement of
operations, on the first day of such 12-month period.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Public Lender” has the meaning set forth in Section 5.01.

“Ratings” means the ratings of the Borrower’s senior, unsecured,
non-credit-enhanced, long-term debt by Moody’s and S&P.

“Recipient” means the Administrative Agent or any Lender.

“Reduction Amount” has the meaning set forth in Section 2.06(c).

“Reduction/Prepayment Events” means:

(a) any Debt Incurrence;

(b) any Equity Issuance; and

(c) any sale, transfer or other disposition of assets (including pursuant to a
sale and leaseback transaction or by way of merger or consolidation) of any
asset of the Borrower or any of its Subsidiaries, including (i) any issuance or
sale of Equity Interest in any Subsidiary of the Borrower to a Person other than
the Borrower or any of its Subsidiaries and (ii) any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any equipment, fixed asset or real property of the
Borrower or any of its Subsidiaries, but excluding, in each case, (i) any
disposition of inventory or other assets in the ordinary course of business of
the Borrower or any Subsidiary and not as part of a financing or of used or
surplus equipment, cash or cash equivalents, (ii) any disposition of assets that
individually results in Net Proceeds to the Borrower and its Subsidiaries of
$50,000,000 or less, (iii) any disposition of assets by any Subsidiary of the
Borrower that is organized outside the United States or (iv) any disposition of
assets to the Borrower or any Subsidiary or other Affiliate of the Borrower.

“Reduction/Prepayment Event Threshold Amount” means, at any time,
(a) $2,000,000,000 minus (b) the aggregate amount at such time of all Net
Proceeds received by the Borrower and its Subsidiaries after the Signing Date
(but, for the avoidance of doubt, immediately prior to such time) in respect of
any Reduction/Prepayment Event that were not required to be applied to reduce
the Commitments pursuant to Section 2.06(c) or were not required to be applied
to prepay the Loans pursuant to Section 2.08, in each case, because such Net
Proceeds did not exceed the Reduction/Prepayment Event Threshold Amount as in
effect at the time such Net Proceeds were received.



--------------------------------------------------------------------------------

 

18

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Reinvestment Amount” has the meaning set forth in the definition of the term
“Net Proceeds”.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Commitments and Loans
representing more than 50% of the sum of the aggregate amount of all the
Commitments and the aggregate principal amount of all the Loans at such time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale and Leaseback Transaction” has the meaning set forth in Section 6.03.

“SEC” means the United States Securities and Exchange Commission, or any other
Governmental Authority that shall have succeeded to the functions thereof.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.

“Signing Date” means September 21, 2011.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (in each case (except the representation and warranty relating
to due organization and valid existence) solely to the extent it relates to the
entering into and performance of this Agreement), 3.02(a), 3.02(b)(i),
3.02(b)(ii) (but excluding any contractual restriction other than Material Debt
and, in relation to Material Debt only, disregarding the reference to “Material
Adverse Effect” set forth therein), 3.04, 3.07 and 3.08.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership or
other entity (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such corporation,
partnership or other entity shall or might have voting power upon the occurrence
of any contingency) is at the time of any determination directly or indirectly
owned or controlled by such Person, by such Person and one or more other
Subsidiaries of such Person or by one or more other Subsidiaries of such Person.



--------------------------------------------------------------------------------

 

19

 

“Supplemental Borrowing” has the meaning set forth in Section 2.03.

“Syndication Agents” means Bank of America, N.A. and HSBC Bank USA, National
Association.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement, the borrowing of Loans and the use of the proceeds thereof,
(b) the Merger, (c) the repayment of any Debt of the Acquired Company and its
Subsidiaries that would become due or otherwise default upon the consummation of
the Merger and (d) the payment of fees and expenses incurred in connection with
the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR or the Alternate Base Rate.

“United States” means the United States of America (including the constituent
States thereof and the District of Columbia), its territories, its possessions
and other areas subject to its jurisdiction.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.14(f).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time, and the rules and regulations promulgated or issued
thereunder.

“Wholly-Owned Domestic Manufacturing Subsidiary” means any Subsidiary of the
Borrower of which, at the time of determination, all of the outstanding capital
stock (other than directors’ qualifying shares) is owned by the Borrower
directly and/or indirectly and which, at the time of determination, is primarily
engaged in manufacturing; provided, however, that “Wholly-Owned Domestic
Manufacturing Subsidiary” shall not include any Subsidiary of the Borrower
(a) that neither transacts any substantial portion of its business nor regularly
maintains any substantial portion of its fixed assets within the United States,
(b) that is engaged primarily in the finance business, including financing the
operations of, or the purchase of products that are products of or incorporate
products of, the Borrower and/or its Subsidiaries or (c) that is primarily
engaged in ownership and development of real estate, construction of buildings
or related activities, or a combination of the foregoing. In the event that
there shall at any



--------------------------------------------------------------------------------

 

20

 

time be a question as to whether a Subsidiary of the Borrower is primarily
engaged in manufacturing or is described in the foregoing clause (a), (b) or
(c), such matter shall be determined for all purposes of this Agreement by
resolution of the board of directors of the Borrower.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or an “ABR Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Except as otherwise expressly provided herein, any definition of or reference to
any agreement, instrument or other document (including this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (but disregarding any
amendment, supplement or other modification made in breach of this Agreement).
Unless the context requires otherwise, (a) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (b) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP, as in effect from time to time; provided that
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05. Effectuation of Transactions. On the Funding Date all the
representations and warranties of the Borrower contained in this Agreement shall
be deemed made after giving effect to the Merger and the other Transactions to
occur on the Funding Date, unless the context otherwise requires.



--------------------------------------------------------------------------------

 

21

 

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Lender agrees to make a Loan to the Borrower on the Funding Date (but
in no event later than the Commitment Termination Date), in Dollars in a
principal amount not to exceed such Lender’s Commitment and (b) in the event any
Lender shall have become a Non-Funding Lender, each other Lender agrees to make
a second Loan to the Borrower on the Funding Date (but in no event later than
the Commitment Termination Date), in Dollars in a principal amount not to exceed
such Lender’s remaining Commitment, if any. Amounts repaid or prepaid in respect
of Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their Commitments (in the case of a Supplemental Borrowing, such
ratability to be determined excluding the Commitments of the Non-Funding
Lenders). The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required hereunder (it being
understood that this proviso shall not affect the obligations of the Lenders to
make Loans under Section 2.01(b)).

(b) Each Borrowing shall be comprised entirely of Eurodollar Loans or ABR Loans,
as the Borrower may request in accordance herewith. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Sections 2.12, 2.13, 2.14 or 9.03 solely in respect of increased
costs or Taxes resulting from such exercise and existing at the time of such
exercise (and that would not have been incurred but for such exercise).

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $1,000,000; provided that a Eurodollar Borrowing
that results from a continuation of an outstanding Eurodollar Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of five (or such greater number as
may be agreed to by the Administrative Agent) Eurodollar Borrowings outstanding.



--------------------------------------------------------------------------------

 

22

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Borrowing Request;
provided that a Borrowing Request may be revoked by the Borrower (by notice to
the Administrative Agent at any time prior to 9:00 a.m., New York City time, on
the day of the proposed Borrowing), such revocation to be subject to
Section 2.13 in the case of a Borrowing Request for a Eurodollar Borrowing. Such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed.

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing. Notwithstanding anything to the contrary in this Section,
in the event any Lender shall have failed to make any Loan required to be made
by it under Section 2.01(a) (any such Lender, a “Non-Funding Lender”), the
Borrower shall be deemed to have requested a Borrowing (a “Supplemental
Borrowing”) of Loans to be made under Section 2.01(b) in an aggregate principal
amount equal to the lesser of (A) the aggregate principal amount of the Loans so
failed to have been made by all the Non-Funding Lenders and (B) the aggregate
amount of the Commitments of all Lenders (other than the Non-Funding Lenders)
then remaining in effect. The Supplemental Borrowing shall be deemed to be
requested to be made on the Funding Date as an ABR Borrowing, and the location
and number of the account to which funds are deemed to be requested to be
disbursed in respect of the Supplemental Borrowing shall be identical to those
specified by the Borrower in the



--------------------------------------------------------------------------------

 

23

 

Borrowing Request delivered in respect of the initial Borrowing. Promptly after
obtaining knowledge thereof, the Administrative Agent shall advise the Borrower
and each Lender of any Lender having become a Non-Funding Lender (such notice
being referred to as the “Notice of a Non-Funding Lender”) and shall advise each
Lender of the amount of such Lender’s Loan to be made under Section 2.01(b) as
part of the Supplemental Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the Funding Date by wire transfer of immediately
available funds in Dollars by 10:00 a.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that, in the case of any Loan to be made as part
of a Supplemental Borrowing, each Lender shall make such Loan on the Funding
Date by wire transfer of immediately available funds in Dollars, to such account
of the Administrative Agent, as promptly as practicable after having received
the Notice of a Non-Funding Lender. The Administrative Agent will make such
Loans available to the Borrower by promptly (and in any event, no later than two
hours after receipt) remitting the amounts so received, in like funds, to an
account specified by the Borrower in the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the Funding Date that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its full share of such Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If the Borrower pays such amount to
the Administrative Agent, then such amount shall constitute a reduction of such
Borrowing.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in the Borrowing Request. Thereafter, the Borrower may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.



--------------------------------------------------------------------------------

 

24

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (i) in the case of a
conversion to or a continuation of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
conversion or continuation or (ii) in the case of a conversion to an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed conversion. Each such telephonic Interest
Election Request shall be revocable at any time prior to the effective date of
the conversion or continuation specified in such notice (subject to the payment
by the Borrower of amounts described in Section 2.13 if the Administrative Agent
has already given notice of such requested conversion or continuation to the
Lenders) and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of an executed written Interest Election Request. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein,
the Borrower shall be deemed to have elected to convert such Eurodollar
Borrowing into an ABR Borrowing effective as of the last day of such Interest
Period.

SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) each Lender’s Commitment shall automatically reduce by the
amount of each Loan made by such Lender, such reduction to be effective
immediately following the making of such Loan by such Lender, and (ii) the



--------------------------------------------------------------------------------

 

25

 

Commitments shall terminate upon the earlier of (A) the borrowing of the Loans
(including, if applicable, Loans comprising the Supplemental Borrowing) in
accordance with Section 2.01 and (B) 5:00 p.m., New York City time, on the
Commitment Termination Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than
$50,000,000. The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under this paragraph (b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Each notice delivered
by the Borrower pursuant to this paragraph (b) shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(c) In the event and on each occasion that, after the date hereof and prior to
the termination of the Commitments in accordance with this Section, either
(i) the Borrower receives any Net Proceeds in respect of a Reduction/Prepayment
Event described in clause (b) of the definition of such term or (ii) the
Borrower or any of its Subsidiaries receives any Net Proceeds in respect of a
Reduction/Prepayment Event described in clause (a) or (c) of the definition of
such term, then (A) subject to the immediately next sentence, the Borrower shall
within five Business Days of receipt of such Net Proceeds notify the
Administrative Agent of such Reduction/Prepayment Event, the amount of Net
Proceeds resulting therefrom and the amount of the Reduction/Prepayment Event
Threshold Amount then in effect (together with, in each case, a reasonably
detailed calculation thereof) and (B) if such Net Proceeds exceed (the amount of
such excess being referred to as the “Reduction Amount”) the
Reduction/Prepayment Event Threshold Amount then in effect, the Commitments will
automatically reduce (on the earlier of the date of delivery of such notice or
the fifth Business Day after such receipt) by an aggregate amount equal to the
lesser of (1) the aggregate amount of the Commitments then in effect and (2) the
Reduction Amount. The Borrower shall not be required to deliver any notice
referred to in clause (A) above in respect of any Reduction/Prepayment Event
with respect to which the Borrower and its Subsidiaries have received Net
Proceeds of $500,000,000 or less, except if a reduction in the Commitments would
result therefrom pursuant to the immediately preceding sentence.

(d) Promptly following receipt of any notice pursuant to paragraph (b) or (c) of
this Section, the Administrative Agent shall advise the Lenders of the contents
thereof. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their Commitments.



--------------------------------------------------------------------------------

 

26

 

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of the Loan of such Lender on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, interest and fees due or accrued hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement.

(d) Any Lender may request that the Loan made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to the Borrower. Thereafter, the
Loan evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right, in its
sole discretion, at any time and from time to time, to prepay any Borrowing in
whole or in part, without premium or penalty (but subject to Section 2.13) upon
notice to the Administrative Agent by telephone (confirmed by hand delivery or
facsimile) of any such optional prepayment (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 9:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date.

(b) In the event and on each occasion that, after the making of the Loans
hereunder on the Funding Date, either (i) the Borrower receives any Net Proceeds
in respect of a Reduction/Prepayment Event described in clause (b) of the
definition of such term or (ii) the Borrower or any of its Subsidiaries receives
any Net Proceeds in respect of a Reduction/Prepayment Event described in clause
(a) or (c) of the definition of such term, then (A) subject to the immediately
next sentence, the Borrower shall within five Business Days of receipt of such
Net Proceeds notify the Administrative Agent of such Reduction/Prepayment Event,
the amount of Net Proceeds resulting therefrom and the amount of the
Reduction/Prepayment Event Threshold Amount then in



--------------------------------------------------------------------------------

 

27

 

effect (together with, in each case, a reasonably detailed calculation thereof)
and (B) if such Net Proceeds exceed (the amount of such excess (if any) being
referred to as the “Prepayment Amount”) the Reduction/Prepayment Event Threshold
Amount then in effect, within five Business Days of the day such Net Proceeds
are received, the Borrower shall prepay Borrowings in an amount equal to the
lesser of the aggregate principal amount of Loans then outstanding and the
Prepayment Amount. The Borrower shall not be required to deliver any notice
referred to in clause (A) above in respect of any Reduction/Prepayment Event
with respect to which the Borrower and its Subsidiaries have received Net
Proceeds of $500,000,000 or less, except if a prepayment of the Borrowings would
be required on account thereof pursuant to the immediately preceding sentence.

(c) Each notice delivered pursuant to paragraph (a) of this Section (and if a
prepayment is to be made, paragraph (b) of this Section), shall specify the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any notice pursuant to paragraph (a) or (b) of this
Section, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial optional prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest thereon.

SECTION 2.09. Fees. (a) Subject to Section 2.17, the Borrower agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee, which
shall accrue in an amount equal to 0.05% per annum on the daily amount of the
undrawn Commitment of such Lender during the period from and including the date
hereof to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year, on the Funding Date and on the date (if
other than the Funding Date) on which all the Commitments terminate, commencing
on the first such date to occur after the date hereof. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender on each of the dates set forth below a duration fee equal to the
applicable percentage set forth below of the aggregate principal amount of such
Lender’s Loans outstanding on such date:



--------------------------------------------------------------------------------

 

28

 

 

Date

  

Duration Fee Percentage

90 days after the

Funding Date

  

0.25%, if the Facility Balance on such date is < $8,000,000,000

0.50%, if Facility Balance on such date is > $8,000,000,000

180 days after the

Funding Date

  

0.75%

270 days after the

Funding Date

  

1.00%

(c) The Borrower agrees to pay to the parties entitled thereto the fees payable
pursuant to the Arranger Fee Letter, in the amounts and at the times set forth
therein.

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable pursuant to the Administrative Agent Fee Letter, in the amounts and
at the times set forth therein.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the parties entitled thereto or, in the case of the
commitment fees and the duration fees, to the Administrative Agent for
distribution to the Lenders entitled thereto. Fees paid shall not be refundable
under any circumstances.

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at LIBOR
for the Interest Period in effect for such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.



--------------------------------------------------------------------------------

 

29

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBOR shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.11. [Reserved.]

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in LIBOR);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Lender to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Loan (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or otherwise), then, from time to time upon request of such
Lender or other Recipient, the Borrower will pay to such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs or expenses incurred or reduction suffered.

(b) If any Lender reasonably determines that any Change in Law regarding capital
requirements (except any such reserve requirement reflected in LIBOR) has had or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then, from time to time upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as



--------------------------------------------------------------------------------

 

30

 

specified in paragraph (a) or (b) of this Section delivered to the Borrower
shall be prima facie evidence of the amount claimed; provided that it is
accompanied by a statement in reasonable detail of the calculation on which such
amount was based. The Borrower shall pay such Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or the Administrative Agent has determined that it
will make a request for increased compensation pursuant to this Section, such
Lender or the Administrative Agent, as applicable, shall notify the Borrower
thereof. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that such
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or expenses or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (whether or not such notice may be revoked in accordance with
the terms hereof), (d) the failure to prepay any Eurodollar Loan on a date
specified therefor in any notice of prepayment given by the Borrower or (e) the
assignment (other than as a result of a default by the applicable Lender in the
performance of its agreements set forth herein) of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at LIBOR that would have been applicable
to such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender delivered to the Borrower and setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be prima facie
evidence of such amount; provided that it is accompanied by a statement in
reasonable detail of the calculation on which such amount was based. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.



--------------------------------------------------------------------------------

 

31

 

SECTION 2.14. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under this Agreement shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of the
Borrower or any other applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by the Borrower or such other
withholding agent, then the Borrower or such other applicable withholding agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law or, at the option of the Administrative Agent, timely reimburse it for Other
Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 20 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the



--------------------------------------------------------------------------------

 

32

 

maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with this Agreement, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each Lender
shall severally indemnify the Borrower for any Taxes paid or payable by the
Borrower (and not deducted or withheld by the Borrower from any payment
otherwise due hereunder to such Lender) as a result of the failure of such
Lender to deliver, or as a result of the inaccuracy, inadequacy or deficiency
of, any documentation required to be delivered by such Lender to the Borrower
pursuant to Section 2.14(f), and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent and the Borrower to set off and apply
any and all amounts at any time owing by the Administrative Agent or the
Borrower (as applicable) to such Lender under this Agreement or otherwise
payable by the Administrative Agent or the Borrower (as applicable) to the
Lender from any other source against any amount due to the Administrative Agent
or the Borrower (as applicable) under this paragraph.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.14(f)(ii)(A), 2.14(f)(ii)(B) and
2.14(f)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender (or if such Lender is disregarded as an entity separate from its
owner for U.S. Federal tax purposes, the Person treated as its owner for U.S.
Federal tax purposes) that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under



--------------------------------------------------------------------------------

 

33

 

this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), duly completed and executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender (or if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. Federal tax purposes, the Person treated as its
owner for U.S. Federal tax purposes) shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender (or if the Foreign Lender is disregarded as
an entity separate from its owner for U.S. Federal tax purposes, the Person
treated as its owner for U.S. Federal tax purposes) entitled to the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under this Agreement, duly completed and executed originals
of IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under this Agreement, duly
completed and executed originals of IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) duly completed and executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender (or if such Foreign Lender is disregarded as
an entity separate from its owner for U.S. Federal tax purposes, the Person
treated as its owner for U.S. Federal tax purposes) entitled to the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
duly completed and executed certificate substantially in the form of Exhibit D-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed and executed originals of IRS
Form W-8BEN; or



--------------------------------------------------------------------------------

 

34

 

(4) to the extent a Foreign Lender (or if such Foreign Lender is disregarded as
an entity separate from its owner for U.S. Federal tax purposes, the Person
treated as its owner for U.S. Federal tax purposes) is not the beneficial owner,
duly completed and executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable (and including any other
information required to be provided by IRS Form W-8IMY); provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner;

(C) any Lender (or if such Lender is disregarded as an entity separate from its
owner for U.S. Federal tax purposes, the Person treated as its owner for U.S.
Federal tax purposes) shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under this Agreement would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.



--------------------------------------------------------------------------------

 

35

 

Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.14(f). Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) (x) update such form or certification or (y) notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund or credit of
any Taxes as to which it has been indemnified pursuant to this Section
(including by the payment of additional amounts pursuant to this Section), it
shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest (but solely with
respect to the period during which the indemnifying party held such refund) or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder
prior to the time expressly required hereunder for such payment (or, if no such
time is expressly required, prior to 12:00 noon, New York City time), on the
date when due, in Dollars in immediately available funds, without any setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent; provided that payments pursuant to Sections 2.09(c), 2.12,
2.13, 2.14, and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payment received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Any payment by the
Borrower credited to the account specified by the Administrative Agent shall
discharge the obligation of the Borrower to make such payment at the time such
credit is so effected, irrespective of the time of any distribution of such
payment by the Administrative Agent to any Lender.



--------------------------------------------------------------------------------

 

36

 

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the amount of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
of principal of and accrued interest on their Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower agrees that any
Lender acquiring a participation pursuant to the foregoing arrangements may, to
the fullest extent permitted by law, exercise all its rights of payment with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(d) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(b), 2.15(c) and 9.03(c), in each case in such
order as shall be determined by the Administrative Agent in its discretion.



--------------------------------------------------------------------------------

 

37

 

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) Each Lender
shall (i) if it determines that it is specifically entitled to compensation
under Section 2.14, use its reasonable efforts to designate a different lending
office, if any, for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if any, if such designation or assignment and delegation
would avoid, or minimize the amount of, any payment by the Borrower of
additional amounts under Section 2.14 in respect of such Lender and (ii) if it
determines that it is specifically entitled to compensation under Section 2.12,
use its reasonable efforts (including using reasonable efforts to designate a
different lending office, if any, for funding or booking its Loans hereunder or
to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if any), but only if it shall not incur any
disadvantage as a result thereof, to avoid, or to minimize the amount of, any
payment by the Borrower of additional amounts under Section 2.12 in respect of
such Lender.

(b) If (i) any Lender requests or becomes entitled to and does not waive
compensation under Section 2.12, (ii) the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, (iii) any
Lender has become a Defaulting Lender on or prior to the Funding Date or
(iv) any Lender has failed to consent to a proposed amendment, waiver, discharge
or termination that under Section 9.02 requires the consent of all the Lenders
(or all the affected Lenders) and with respect to which the Required Lenders
shall have granted their consent, then the Borrower may, at its sole expense and
effort, upon notice to the Administrative Agent and, to the extent permitted
under applicable law, such Lender, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.12 and 2.14) and obligations under this
Agreement to an assignee that shall assume such obligations (which may be a
Lender, if another Lender accepts such assignment and delegation); provided that
(A) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (in the case of
such principal and accrued interest and fees) or the Borrower (in the case of
all other amounts), (B) in the case of any such assignment and delegation
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments and (C) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.



--------------------------------------------------------------------------------

 

38

 

SECTION 2.17. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender on or prior to the Funding Date, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any waiver, amendment or modification with respect to this Agreement
shall be restricted as set forth in Section 9.02(b).

(ii) Certain Fees. Such Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which such
Defaulting Lender is a “Defaulting Lender”.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Defaulting Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their respective Commitments, whereupon such Defaulting Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants on the Funding Date (it being agreed that,
other than for purposes of Section 7.01, and subject to Section 7.03, the
representations and warranties made by the Borrower herein on the Funding Date
(other than the Specified Representations) shall be deemed to be qualified by
the matters set forth on the Funding Date Schedule delivered pursuant to
Section 4.02(j)), as follows:

SECTION 3.01. Organization; Powers. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to do business and in good standing as a foreign
corporation in all other jurisdictions in which the conduct of its operations or
the ownership of its properties requires such qualification except where the
failure to so qualify will not have a material adverse effect on the
Consolidated financial condition of the Borrower. The Borrower has all requisite
power and authority, corporate or otherwise, to conduct its business, to own its
properties and to execute and deliver, and to perform all of its obligations
under, this Agreement.



--------------------------------------------------------------------------------

 

39

 

SECTION 3.02. Authorization; Absence of Conflicts. The execution, delivery and
performance by the Borrower of this Agreement (a) have been duly authorized by
all necessary corporate action and (b) do not contravene (i) the Borrower’s
certificate of incorporation or by-laws or (ii) except where such contravention
would not reasonably be expected to have a Material Adverse Effect, any law or
contractual restriction binding on the Borrower.

SECTION 3.03. Governmental Consents. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body in the United States, or to the Borrower’s knowledge, in any
other jurisdiction, is required for the due execution, delivery and performance
by the Borrower of this Agreement other than routine requirements which, to the
Borrower’s knowledge, have (to the extent that compliance is required on or
prior to the date hereof) been complied with in all material respects.

SECTION 3.04. Enforceability. This Agreement is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.05. Financial Statements; No Material Adverse Change. (a) The
Consolidated balance sheets of the Borrower and its Consolidated Subsidiaries as
of the most recent fiscal year end and as of the most recent fiscal quarter end,
and the related Consolidated statements of operations of the Borrower and its
Consolidated Subsidiaries for the most recent fiscal year end and for the most
recent fiscal quarter end, in each case which have been made publicly available
on the SEC’s EDGAR system website, fairly present the Consolidated financial
condition of the Borrower as at such dates and the Consolidated results of
operations of the Borrower for such periods all in accordance with GAAP and
(except to the extent otherwise noted therein) consistently applied.

(b) Pro Forma Financial Statements (i) have been prepared by the Borrower in
good faith, based on the assumptions believed by the Borrower to be reasonable
at the time made, and (ii) to the knowledge of the Borrower, present fairly, in
all material respects, the pro forma Consolidated financial condition and the
pro forma Consolidated results of operations of the Borrower as of the date and
for the period specified in the definition of the term “Pro Forma Financial
Statements” as if the Transactions had occurred on such date or at the beginning
of such period, as applicable.

(c) Since December 31, 2010, there has been no Borrower Merger Agreement
Material Adverse Effect.



--------------------------------------------------------------------------------

 

40

 

SECTION 3.06. Litigation. There is no pending or, to the knowledge of the
Borrower, threatened action or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, which would
reasonably be expected to have a material adverse effect on the Consolidated
results of operations or the Consolidated financial condition of the Borrower.

SECTION 3.07. Federal Reserve Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation T, U or X of the Board of Governors as now and
from time to time hereafter in effect. No part of the proceeds of any Loans
hereunder will be used in a manner that would cause the Loans to be in violation
of Regulation U of the Board of Governors.

SECTION 3.08. Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09. ERISA. No event described in clause (i)(A) or (i)(B) of
Section 7.01(f) has occurred or is reasonably expected to occur with respect to
any Plan which would materially and adversely affect the Consolidated financial
condition of the Borrower, and no event described in clause (i)(C) or (i)(D) of
Section 7.01(f) has occurred or is reasonably expected to occur which would
materially and adversely affect the Consolidated financial condition of the
Borrower.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The effectiveness of this Agreement is subject to
the satisfaction (or waiver in accordance with Section 9.02), in each case on
the date hereof, of each of the following conditions:

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or electronic transmission of a signed counterpart of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a Secretary’s Certificate,
dated the Effective Date and signed by the Secretary or Assistant Secretary of
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, together with all attachments contemplated thereby.



--------------------------------------------------------------------------------

 

41

 

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of the General Counsel and/or In-House Counsel of the Borrower, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received all fees due and payable on or
prior to the Effective Date, and, to the extent invoiced at least one Business
Day prior to the Effective Date, other amounts due and payable on or prior to
the Effective Date (including reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP) required to be paid or reimbursed by the Borrower.

(e) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
reasonably requested by the Lenders in writing at least four Business Days prior
to the Effective Date.

SECTION 4.02. Funding Date. The obligations of the Lenders to make Loans
hereunder is subject to receipt by the Administrative Agent of a Borrowing
Request therefor in accordance with Section 2.03, and to the satisfaction (or
waiver in accordance with Section 9.02) of the following conditions on or after
the Effective Date:

(a) The Administrative Agent shall have received a certificate, substantially in
the form attached hereto as Exhibit E (and, if not in the form of such Exhibit,
with all modifications therefrom to be reasonably acceptable to the
Administrative Agent), dated the Funding Date and signed by a Financial Officer
of the Borrower (or, with respect to paragraphs (e), (f) and (g) (to the extent
relating to the Acquired Company and its Subsidiaries) of this Section, at the
option of the Borrower, a Financial Officer of the Acquired Company), confirming
satisfaction of the conditions set forth in the first sentence of paragraph (b)
of this Section and in paragraphs (e), (f), (g) and (h) of this Section.

(b) The Merger shall have been consummated, or substantially concurrently with
the making of Loans hereunder shall be consummated, pursuant to and on the terms
set forth in the Merger Agreement (and all conditions precedent to the
obligations of the Borrower and the Merger Sub to consummate the Merger shall
have been satisfied on the terms set forth in the Merger Agreement), in each
case without giving effect to amendments, waivers or consents by the Borrower or
the Merger Sub (other than any waiver or consent to any interim operating
covenants of the Acquired Company and its Subsidiaries not involving the
incurrence of Debt or Liens or the disposition of assets) that are adverse in
any material respect to the Lenders and that have not been approved by the
Arrangers (such approval not to be unreasonably withheld or delayed). The
Administrative Agent shall have received a copy of the closing date officer’s
certificate delivered by the Acquired Company pursuant to Section 7.2(c) of the
Merger Agreement.



--------------------------------------------------------------------------------

 

42

 

(c) The Arrangers shall have received (a) audited Consolidated balance sheets
and related Consolidated statements of operations, stockholders’ equity and cash
flows of each of the Borrower and the Acquired Company for the three most
recently completed fiscal years ended at least 90 days prior to the Funding
Date, in each case prepared in accordance with GAAP, and (b) unaudited
Consolidated balance sheets and related Consolidated statements of operations,
stockholders’ equity and cash flows of each of the Borrower and the Acquired
Company for each subsequent fiscal quarter ended at least 45 days before the
Funding Date, in each case prepared in accordance with GAAP; provided that
filing of the required financial statements by the Borrower or the Acquired
Company with the SEC of an Annual Report on Form 10-K and a Quarterly Report on
Form 10-Q will satisfy the foregoing requirements.

(d) The Arrangers shall have received the Pro Forma Financial Statements.

(e) Except as set forth in the Acquired Company Disclosure Letter or in the
Acquired Company SEC Documents filed with the SEC and publicly available after
January 1, 2011 and prior to the Signing Date (excluding any forward-looking
statements, risk factors and other similar statements in the Acquired Company
SEC Documents that are cautionary, nonspecific or predictive in nature), from
January 1, 2011 through the Signing Date there has not been any event,
circumstance, change, occurrence, state of facts or effect (including the
incurrence of any liabilities of any nature, whether or not accrued, contingent
or otherwise) that has had or would reasonably be expected to have, individually
or in the aggregate, an Acquired Company Merger Agreement Material Adverse
Effect.

(f) Since January 1, 2011, there shall not have been any event, circumstance,
change, occurrence, state of facts or effect (including the incurrence of any
liabilities of any nature, whether or not accrued, contingent or otherwise) that
has had or would reasonably be expected to have, individually or in the
aggregate, an Acquired Company Merger Agreement Material Adverse Effect.

(g) The Acquired Company Merger Agreement Representations and the Specified
Representations shall be true and correct.

(h) No event referred to in Section 7.01(d)(2) or 7.01(e) (in each case, with
respect to the Borrower) or Section 7.01(i) shall have shall have occurred and
be continuing or would result from the making of the Loans on the Funding Date.

(i) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Funding Date to the extent
invoiced by 8:00 a.m., New York City time, on the Funding Date, including
payment or reimbursement of all fees and expenses (including reasonable fees,
charges and disbursements of Cravath, Swaine & Moore LLP) required to be paid or
reimbursed by the Borrower on or prior to the Funding Date, including pursuant
to the Arranger Fee Letter.



--------------------------------------------------------------------------------

 

43

 

(j) In the event that the Borrower determines that any of the representations
and warranties set forth in Article III required to be made on the Funding Date
(other than the Specified Representations) cannot be made on the Funding Date,
the Administrative Agent shall have received a Funding Date Schedule setting
forth such matters as the Borrower deems necessary to qualify such
representations and warranties such that, after giving effect to the Funding
Date Schedule, the Borrower determines that it can make such representations and
warranties as of the Funding Date (it being understood and agreed nothing in
this paragraph (j) shall be construed as making the accuracy of any
representation or warranty set forth herein (other than the Specified
Representations) a condition precedent to the obligations of the Lenders to make
Loans hereunder).

ARTICLE V

Affirmative Covenants

After the funding of the Loans on the Funding Date, so long as any Loan shall
remain unpaid hereunder:

SECTION 5.01. Financial Statements; Other Information; Notices of Material
Events. The Borrower will, unless the Required Lenders shall otherwise consent
in writing, furnish to each Lender:

(a) promptly after the sending or filing thereof, copies of all such regular,
periodic and special reports and all registration statements (except those
relating to employee benefit or stock option plans) which the Borrower or any of
its Consolidated Subsidiaries which is an issuer of securities which are
registered under Section 12 of the Exchange Act files with the SEC or with any
national securities exchange and of all such proxy statements, financial
statements and reports as the Borrower sends to its stockholders; provided that,
a copy of each report, registration statement, proxy statement and financial
statement required to be furnished under clause (a) of this Article V shall be
deemed furnished to each Lender if it is made publicly available on the SEC’s
EDGAR system website; and provided, however, that, in the event that the
Borrower ceases to have any class of its securities registered pursuant to the
requirements of Section 12 of the Exchange Act, the Borrower shall continue to
furnish to the Lenders substantially the same information, bearing substantially
the same certifications and on substantially the same schedule as required
pursuant to the Exchange Act;

(b) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities pursuant to the terms of any
indenture or to the lenders under the Existing Credit Agreements pursuant to the
terms thereof and not otherwise required to be furnished to the Lenders pursuant
to any other clause of this Section;

(c) as soon as possible and in any event within five Business Days after the
occurrence of each Default or Event of Default that is continuing on the date of
such statement, the statement of the chief financial officer of the Borrower
setting forth details of such Default or Event of Default and the action that
the Borrower proposes to take with respect thereto;



--------------------------------------------------------------------------------

 

44

 

(d) promptly and in any event within five Business Days after the occurrence
thereof, notice of the occurrence of any event described in clause (i) of
Section 7.01(f); and

(e) such other publicly available information respecting the condition or
operations, financial or otherwise, of the Borrower or any of its Subsidiaries
as any Lender may from time to time reasonably request.

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on the Platform and (ii) certain
of the Lenders (each, a “Public Lender”) may have personnel who are Private Side
Lender Representatives. The Borrower hereby agrees that (A) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC”, which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (B) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, treatment of such Borrower Materials shall be subject to
Section 9.12 in all respects); (C) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (D) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”.

SECTION 5.02. Use of Proceeds. The Borrower will use the proceeds of the Loans
to finance the payment of the merger consideration payable under the Merger
Agreement upon the consummation of the Merger and to finance the other
Transactions.

ARTICLE VI

Negative Covenants

So long as any Loan shall remain unpaid or any Lender shall have any Commitment,
without the written consent of the Required Lenders:

SECTION 6.01. Liens. The Borrower will not itself, and will not permit any
Wholly-Owned Domestic Manufacturing Subsidiary to, create, incur, issue or
assume



--------------------------------------------------------------------------------

 

45

 

any notes, bonds, debentures or other similar evidences of indebtedness for
money borrowed (notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed collectively called “Debt”) secured by any
pledge of, or mortgage, lien, encumbrance or security interests on (such
pledges, mortgages, liens, encumbrances and security interests collectively
called “Liens”) any Principal Property owned by the Borrower or any Wholly-Owned
Domestic Manufacturing Subsidiary, and will not itself, and will not permit any
Subsidiary to, create, incur, issue or assume any Debt secured by any Lien on
any shares of stock or Debt of any Wholly-Owned Domestic Manufacturing
Subsidiary, without in any such case effectively providing that the Loans
(together with, if the Borrower shall so determine, any other Debt of the
Borrower then existing or thereafter created that is not subordinate to
indebtedness hereunder) shall be secured equally and ratably with (or prior to)
such secured Debt, so long as such secured Debt shall be so secured, unless,
after giving effect thereto, the aggregate principal amount of all such secured
Debt then outstanding plus Attributable Debt of the Borrower and its
Wholly-Owned Domestic Manufacturing Subsidiaries in respect of Sale and
Leaseback Transactions involving Principal Properties entered into after the
date hereof (other than such Sale and Leaseback Transactions as are permitted by
Section 6.03(b)) would not exceed an amount equal to 10% of Consolidated Net
Tangible Assets; provided, however, that nothing contained in this Section 6.01
shall prevent, restrict or apply to, and there shall be excluded from secured
Debt in any computation under this Section 6.01, Debt secured by:

(a) Liens on any property or assets of the Borrower or any Subsidiary of the
Borrower (including shares of stock or Debt owned by the Borrower or any
Subsidiary of the Borrower) existing as of the date hereof;

(b) Liens on any property or assets of, or on any shares of stock or Debt of,
any corporation existing at the time such corporation becomes a Wholly-Owned
Domestic Manufacturing Subsidiary, or arising thereafter (i) otherwise than in
connection with the borrowing of money arranged thereafter and (ii) pursuant to
contractual commitments entered into prior to and not in contemplation of such
corporation’s becoming a Wholly-Owned Domestic Manufacturing Subsidiary;

(c) Liens on any property or assets or shares of stock or Debt existing at the
time of acquisition thereof (including acquisition through merger or
consolidation) or securing the payment of all or any part of the purchase price
or construction cost thereof or securing any Debt incurred prior to, at the time
of or within 120 days after, the acquisition of such property or assets or
shares of stock or Debt or the completion of any such construction, whichever is
later, for the purpose of financing all or any part of the purchase price or
construction cost thereof (provided that such Liens are limited to such shares
of stock or Debt or such other property or assets, improvements thereon and the
land upon which such property, assets and improvements are located and any other
property or assets not then constituting a Principal Property);

(d) Liens on any property or assets to secure all or any part of the cost of
exploration, drilling, development, operation, construction, alteration, repair
or improvement of all or any part of such property or assets, or to secure Debt
incurred prior



--------------------------------------------------------------------------------

 

46

 

to, at the time of or within 120 days after, the completion of such exploration,
drilling, development, operation, construction, alteration, repair or
improvement, whichever is later, for the purpose of financing all or any part of
such cost (provided that such Liens are limited to such property or assets,
improvements thereon and the land upon which such property, assets and
improvements are located and any other property or assets not then constituting
a Principal Property);

(e) Liens which secure Debt owing by a Subsidiary of the Borrower to the
Borrower or to a Wholly-Owned Domestic Manufacturing Subsidiary;

(f) Liens arising from the assignment of moneys due and to become due under
contracts between the Borrower or any Subsidiary of the Borrower and the United
States or any agency, department, instrumentality or political subdivision
thereof or Liens in favor of the United States or any agency, department,
instrumentality or political subdivision of any thereof, pursuant to the
provisions of any contract not directly or indirectly in connection with
securing Debt;

(g) (i) any materialmen’s, carriers’, mechanics’, workmen’s, repairmen’s or
other like liens arising in the ordinary course of business in respect of
obligations which are not overdue or which are being contested in good faith by
appropriate proceedings; (ii) any deposit or pledge as security for the
performance of any bid, tender, contract, lease, or undertaking not directly or
indirectly in connection with the securing of Debt; (iii) any deposit or pledge
with any governmental agency required or permitted to qualify the Borrower or
any Subsidiary of the Borrower to conduct business, to maintain self-insurance
or to obtain the benefits of any law pertaining to workmen’s compensation,
unemployment insurance, old age pensions, social security or similar matters, or
to obtain any stay or discharge in any legal or administrative proceedings;
(iv) deposits or pledges to obtain the release of mechanics’, workmen’s,
repairmen’s, materialmen’s or warehousemen’s liens or the release of property in
the possession of a common carrier; (v) any security interest created in
connection with the sale, discount or guarantee of notes, chattel mortgages,
leases, accounts receivable, trade acceptances or other paper, or contingent
repurchase obligations, arising out of sales of merchandise in the ordinary
course of business; (vi) liens for Taxes levied or imposed upon the Borrower or
any Wholly-Owned Domestic Manufacturing Subsidiary or upon the income, profits
or property of the Borrower or any Wholly-Owned Domestic Manufacturing
Subsidiary or liens on any Principal Property of the Borrower or any
Wholly-Owned Domestic Manufacturing Subsidiary arising from claims for labor,
materials or supplies; provided that the amount, applicability or validity of
such Tax or claim is being contested in good faith by appropriate proceedings;
or (vii) other deposits or pledges similar to those referred to in this
clause (g);

(h) Liens arising by reason of any judgment, decree or order of any court, so
long as any appropriate legal proceedings which may have been initiated for the
review of such judgment, decree or order shall not have been finally terminated
or so long as the period within which such proceedings may be initiated shall
not have expired; any deposit or pledge with any surety company or clerk of any
court, or in escrow, as collateral in connection with, or in lieu of, any bond
on appeal from any judgment or



--------------------------------------------------------------------------------

 

47

 

decree against the Borrower or any Subsidiary of the Borrower, or in connection
with other proceedings or actions at law or in equity by or against the Borrower
or any Subsidiary of the Borrower; and

(i) any extension, renewal, substitution or replacement (or successive
extensions, renewals, substitutions or replacements), as a whole or in part, of
any of the Liens referred to in clauses (a) through (h) above or the Debt
secured thereby; provided that (i) such extension, renewal, substitution or
replacement Lien shall be limited to all or any part of the same property or
assets or shares of stock or Debt that secured the Lien extended, renewed,
substituted or replaced (plus improvements on such property and plus any other
property or assets not then constituting a Principal Property) and (ii) in the
case of clauses (a) through (c) above, the Debt secured by such Lien at such
time is not increased.

For purposes of this Section 6.01 and Section 6.03, the giving of a guarantee
which is secured by a Lien on a Principal Property, and the creation of a Lien
on a Principal Property or shares of stock or Debt to secure Debt which existed
prior to the creation of such Lien, shall be deemed to involve the creation of
Debt in an amount equal to the principal amount guaranteed or secured by such
Lien; but the amount of Debt secured by Liens on Principal Properties and shares
of stock and Debt shall be computed without cumulating the underlying
indebtedness with any guarantee thereof or Lien securing the same, and the
following shall not be deemed to be Liens securing Debt and, accordingly,
nothing contained in this Section 6.01 or in Section 6.03 shall prevent,
restrict or apply to: (x) any acquisition by the Borrower or any Wholly-Owned
Domestic Manufacturing Subsidiary of any property or assets subject to any
reservation or exception under the terms of which any vendor, lessor or assignor
creates, reserves or excepts or has created, reserved or excepted an interest in
oil, gas and/or any other mineral and/or the proceeds thereof, (y) any
conveyance or assignment under the terms of which the Borrower or any
Wholly-Owned Domestic Manufacturing Subsidiary conveys or assigns to any Person
or Persons an interest in oil, gas and/or any other mineral and/or proceeds
thereof, or (z) any Lien upon any property or assets owned or leased by the
Borrower or any Wholly-Owned Domestic Manufacturing Subsidiary or in which the
Borrower or any Wholly-Owned Domestic Manufacturing Subsidiary owns an interest
to secure to the Person or Persons paying the expenses of developing and/or
conducting operations for the recovery, storage, transportation and/or sale of
the mineral resources of the said property (or property with which it is
unitized) the payment to such Person or Persons of the Borrower’s or such
Wholly-Owned Domestic Manufacturing Subsidiary’s proportionate part of such
development and/or operating expense.

Notwithstanding anything set forth in this Agreement to the contrary, any
failure by the Borrower to comply with this Section 6.01 prior to the funding of
the Loans on the Funding Date shall not constitute a breach of this Agreement or
give rise to any rights or remedies of the Administrative Agent or the Lenders
or any other Person against the Borrower unless and until such failure is
continuing after the funding of the Loans on the Funding Date.



--------------------------------------------------------------------------------

 

48

 

SECTION 6.02. Fundamental Changes. (a) The Borrower will not consolidate with or
merge into any other corporation or convey, transfer or lease its properties and
assets substantially as an entirety to any Person, unless: (i) the corporation
formed by such consolidation or into which the Borrower is merged or the Person
which acquires by conveyance or transfer, or which leases, the properties and
assets of the Borrower substantially as an entirety shall be a corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia and shall expressly assume, by writing
approved by the Required Lenders, which approval shall not be unreasonably
withheld, the Borrower’s obligation for the due and punctual payment of the
principal of and interest on all Loans and the performance of every covenant of
this Agreement on the part of the Borrower to be performed; and (ii) immediately
after giving effect to such transaction, no Default or Event of Default shall
have occurred and be continuing. This paragraph (a) shall only apply to a merger
or consolidation in which the Borrower is not the surviving corporation and to
conveyances, leases and transfers by the Borrower as transferor or lessor.

(b) Upon any consolidation by the Borrower with or merger by the Borrower into
any other corporation or any conveyance, transfer or lease of the properties and
assets of the Borrower substantially as an entirety in accordance with
paragraph (a) of this Section, the successor corporation formed by such
consolidation or into which the Borrower is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor corporation had been named as the Borrower
herein, and in the event of any such conveyance or transfer, the Borrower (which
term shall for this purpose mean the Person named as the “Borrower” in the first
paragraph of this Agreement or any successor corporation which shall theretofore
become such in the manner described in paragraph (a) of this Section), except in
the case of a lease, shall be discharged of all obligations and covenants under
this Agreement and may be dissolved and liquidated.

(c) If, upon any such consolidation of the Borrower with or merger of the
Borrower into any other corporation, or upon any conveyance, lease or transfer
of the property of the Borrower as an entirety or substantially as an entirety
to any other Person, any Principal Property of the Borrower or of any
Wholly-Owned Domestic Manufacturing Subsidiary (or any shares of stock or Debt
of any Wholly-Owned Domestic Manufacturing Subsidiary) would thereupon become
subject to any Lien, then unless such Lien could be created pursuant to
Section 6.01 without equally and ratably securing the Loans, the Borrower, prior
to or simultaneously with such consolidation, merger, conveyance, lease or
transfer, will as to such Principal Property, shares of stock or Debt, secure
the Loans outstanding hereunder (together with, if the Borrower shall so
determine, any other Debt of the Borrower now existing or hereafter created
which is not subordinate to indebtedness hereunder) equally and ratably with (or
prior to) the Debt which upon such consolidation, merger, conveyance, lease or
transfer is to become secured as to such Principal Property, shares of stock or
Debt by such Lien, or will cause such Loans to be so secured.



--------------------------------------------------------------------------------

 

49

 

SECTION 6.03. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Wholly-Owned Domestic Manufacturing Subsidiary to, enter into any
arrangement after the date hereof with any bank, insurance company or other
lender or investor (other than the Borrower or another Wholly-Owned Domestic
Manufacturing Subsidiary) providing for the leasing by the Borrower or any such
Wholly-Owned Domestic Manufacturing Subsidiary of any Principal Property (except
a lease for a temporary period not to exceed three years by the end of which it
is intended that the use of such Principal Property by the lessee will be
discontinued), which was or is owned by the Borrower or a Wholly-Owned Domestic
Manufacturing Subsidiary and which has been or is to be sold or transferred,
more than 120 days after the completion of construction and commencement of full
operation thereof by the Borrower or such Wholly-Owned Domestic Manufacturing
Subsidiary, to such lender or investor or to any Person to whom funds have been
or are to be advanced by such lender or investor on the security of such
Principal Property (herein referred to as a “Sale and Leaseback Transaction”)
unless either (a) Attributable Debt of the Borrower and its Wholly-Owned
Domestic Manufacturing Subsidiaries in respect of such Sale and Leaseback
Transaction and all other Sale and Leaseback Transactions entered into after the
date hereof (other than such Sale and Leaseback Transactions permitted by
clause (b) below), plus the aggregate principal amount of Debt secured by Liens
on Principal Properties then outstanding (excluding any such Debt secured by
Liens covered in clauses (a) through (i) of Section 6.01) without equally and
ratably securing the Loans, would not exceed 10% of Consolidated Net Tangible
Assets or (b) the Borrower, within 120 days after the sale or transfer, applies,
or causes a Wholly-Owned Domestic Manufacturing Subsidiary to apply, an amount
equal to the greater of the net proceeds of such sale or transfer or fair market
value of the Principal Property so sold and leased back at the time of entering
into such Sale and Leaseback Transaction (in either case as determined by any
two of the following: the Chairman, the President, any Vice President, the
Treasurer and the Controller of the Borrower) to the prepayment (subject to the
conditions of Section 2.08) of the Loans hereunder or the retirement of other
indebtedness of the Borrower (other than indebtedness subordinated to
indebtedness hereunder), or indebtedness of a Wholly-Owned Domestic
Manufacturing Subsidiary, for money borrowed, having a stated maturity more than
12 months from the date of such application or which is extendible at the option
of the obligor thereon to a date more than 12 months from the date of such
application. Notwithstanding the foregoing, (x) no prepayment or retirement
referred to in clause (b) above may be effected by payment at maturity or
pursuant to any mandatory sinking fund payment or any mandatory prepayment
provision and (y) where the Borrower or any Wholly-Owned Domestic Manufacturing
Subsidiary is the lessee in any Sale and Leaseback Transaction, Attributable
Debt shall not include any Debt resulting from the guarantee by the Borrower or
any other Wholly-Owned Domestic Manufacturing Subsidiary of the lessee’s
obligation thereunder.

Notwithstanding anything set forth in this Agreement to the contrary, any
failure by the Borrower to comply with this Section 6.03 prior to the funding of
the Loans on the Funding Date shall not constitute a breach of this Agreement or
give rise to any rights or remedies of the Administrative Agent or the Lenders
or any other Person against the Borrower unless and until such failure is
continuing after the funding of the Loans on the Funding Date.



--------------------------------------------------------------------------------

 

50

 

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. Each of the following shall, after the funding
of the Loans on the Funding Date, constitute an event of default (collectively,
the “Events of Default”):

(a) the Borrower shall fail to pay (i) any principal of any Loan when the same
becomes due and payable, (ii) any interest on any Loan or any invoiced fees
payable under Section 2.09 when the same becomes due and payable, and such
failure shall continue for a period of five Business Days, or (iii) any other
amount owing by the Borrower when the same becomes due and payable, and such
failure shall continue for a period of five Business Days after receipt by the
Borrower of written notice from the Administrative Agent (or other applicable
Person) of such amount being due, together with a statement in reasonable detail
of the calculation thereof;

(b) any material representation or warranty made by the Borrower herein on the
Funding Date or in any certificate delivered by the Borrower pursuant to
Section 4.02 shall prove to have been incorrect in any material respect when
made;

(c) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower and the Administrative Agent by any
Lender;

(d) the Borrower or any Wholly-Owned Domestic Manufacturing Subsidiary (1) shall
admit in writing its inability to pay its debts generally, (2) shall make a
general assignment for the benefit of creditors or shall institute any
proceeding or voluntary case seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief or protection of debtors, or
seeking the entry of any order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property or (3) shall take any corporate action to authorize any of the actions
set forth above in this clause (d);

(e) any proceeding shall be instituted against the Borrower or any Wholly-Owned
Domestic Manufacturing Subsidiary seeking to adjudicate it bankrupt or insolvent
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief or protection of debtors or
seeking the entry of any order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property, and such proceeding shall remain undismissed or unstayed for
period of 60 days;



--------------------------------------------------------------------------------

 

51

 

(f) both (i) either (A) the plan administrator of any Plan shall provide the
notice referred to in Section 4041(a)(2) of ERISA to any affected party of its
intent to terminate a Plan under Section 4041(c) of ERISA or the PBGC shall
institute proceedings under Section 4042(a) of ERISA to terminate any such Plan,
(B) a plan administrator of any such Plan shall notify the PBGC of the
withdrawal of the Borrower or any ERISA Affiliate from such Plan and the
Borrower or any ERISA Affiliate is, or is treated as, a substantial employer as
that term is used in Section 4062(e) or 4063 of ERISA, (C) the Borrower or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred a withdrawal liability (as defined under Part I of Subtitle
E of Title IV of ERISA) to such Multiemployer Plan (except to the extent the
Borrower or such ERISA Affiliate is contesting such liability (or the amount of
such liability) in good faith and by appropriate proceedings and there is a
reasonable basis to reduce materially such liability) or (D) the Borrower or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA; and (ii) such occurrence materially and
adversely affects the Consolidated financial condition of the Borrower;

(g) both (i) a Person (or two or more Persons acting as a syndicate or other
group for the purpose of acquiring or holding securities of the Borrower) shall
obtain more than a majority of the voting stock of the Borrower without the
approval of the Borrower’s board of directors and shall effectuate a change in a
majority of the members of such board (including the Chairman and the President)
and (ii) within 60 days after the occurrence of such change the Borrower shall
have failed to obtain a waiver of such event from the Required Lenders;

(h) both (i) a change shall occur in a majority of the members of the Borrower’s
board of directors (including the Chairman and the President) within a six-month
period such that such majority shall no longer consist of Continuing Directors,
and (ii) within 90 days after the occurrence of such change, the Required
Lenders shall in their sole discretion notify the Borrower that such change
shall constitute an Event of Default; or

(i) any Material Debt of the Borrower shall be declared to be due and payable
prior to the stated maturity thereof or shall not be paid at the stated maturity
thereof.

SECTION 7.02. Lenders’ Rights upon an Event of Default. If an Event of Default
occurs and is continuing, the Administrative Agent shall at the request, or may
with the consent, of the Required Lenders, by notice to the Borrower, declare
the Loans, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the case
of an Event of Default referred to in Section 7.01(d) or 7.01(e) (in each case,
with respect to the Borrower) constituting an entry of an order for relief under
the United States federal bankruptcy laws, the Loans, all such interest and



--------------------------------------------------------------------------------

 

52

 

all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

SECTION 7.03. Preservation of Remedies. The parties hereto agree that the
ability of the Borrower to deliver the Funding Date Schedule shall not be
construed as a waiver of any Event of Default that may arise under Section 7.01
or any right or remedy of the Administrative Agent or the Lenders provided for
herein or under law, in each case after the funding of the Loans on the Funding
Date.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent hereunder, and authorizes the Administrative Agent
to take such actions and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business the Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by this Agreement that
the Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in this Agreement); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
this Agreement or applicable law, and (c) except as expressly set forth in this
Agreement, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any Subsidiary or any other Affiliate thereof that is communicated
to or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it (other than not making any delivery of a notice
or any other strictly administrative, non-discretionary action



--------------------------------------------------------------------------------

 

53

 

expressly required hereunder to be taken by it on or prior to the Funding Date)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in this Agreement) or in the absence of its own gross negligence or
willful misconduct (such absence to be preserved unless otherwise determined by
a court of competent jurisdiction by a final and non-appealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in this Agreement or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in this Agreement, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in this Agreement for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in this Agreement for being
the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it (other than not making any
delivery of a notice or any other strictly administrative, non-discretionary
action expressly required hereunder to be taken by it on or prior to the Funding
Date) in good faith and in accordance with the advice of any such counsel,
accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of and all their duties and exercise their rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.



--------------------------------------------------------------------------------

 

54

 

Subject to the terms of this paragraph, after the funding of the Loans on the
Funding Date, the Administrative Agent may resign at any time from its capacity
as such. In connection with such resignation, the Administrative Agent shall
give notice of its intent to resign to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to the consent of the Borrower (unless an Event of Default has
occurred and is continuing), to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States of America or of
any State thereof, having a combined capital and surplus of at least
$500,000,000 and a local office in New York, New York. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed by the Borrower and
such successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that (i) all payments required to be made
hereunder to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as



--------------------------------------------------------------------------------

 

55

 

it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement on the Effective
Date, or delivering its signature page to an Assignment and Assumption pursuant
to which it shall become a Lender hereunder prior to the Funding Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, this
Agreement and each document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.

Each Lender, by funding its Loans on the Funding Date, or delivering its
signature page to an Assignment and Assumption pursuant to which it shall become
a Lender hereunder on or after the Funding Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, this Agreement and each
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement
(except in its capacity, as applicable, as a Lender), but all such Persons shall
have the benefit of the indemnities to the extent expressly provided for
hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i) if to the Borrower, to it at United Technologies Corporation, One Financial
Plaza, 25th Floor, Hartford, CT 06101, Attention of Treasurer (Fax No. (860)
728-7092);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, Floor 10, Houston, Texas 77002-6925,
Attention of Colton Rainey (Fax No. (713) 750-2938), with a copy to JPMorgan
Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179, Attention of
Robert P. Kellas (Fax No. (212) 270-5100);

(iii) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.



--------------------------------------------------------------------------------

 

56

 

(A) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Any notices
or other communications to the Administrative Agent or the Borrower may be
delivered or furnished by electronic communications pursuant to procedures
expressly approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by the Administrative
Agent by notice to each other such Person and by the Borrower by notice to the
Administrative Agent.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. All covenants,
agreements, representations and warranties made by the Borrower in this
Agreement and in the certificates delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement or the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents or any Lender may have had notice or knowledge of such Default at the
time (it being the express intent of the parties hereto that the Lenders be able
to exercise all rights and remedies provided for in Section 7.01 after the
funding of the Loans on the Funding Date, whether or not any Event of Default
entitling the exercise of such rights and remedies was a condition precedent to
the making of the Loans on the Funding Date).



--------------------------------------------------------------------------------

 

57

 

(b) None of this Agreement or any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing and signed by
the Borrower, the Administrative Agent and the Required Lenders; provided that
(i) any provision of this Agreement may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least 10 Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within 10 Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (ii) no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender, (B) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (C) postpone the scheduled
maturity date of any Loan, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (D) change Section 2.15(b) in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender and (E) change any of the provisions of this
Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of this Agreement specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of the
Administrative Agent without the prior written consent of the Administrative
Agent. Notwithstanding the foregoing, (x) any amendment of the definition of the
term “Applicable Rate” pursuant to the last sentence of such definition shall
require only the written consent of the Borrower and the Administrative Agent
and (y) no consent with respect to any amendment, waiver or other modification
of this Agreement shall be required of any Defaulting Lender, except with
respect to any amendment, waiver or other modification referred to in clause
(ii)(A), (ii)(B) or (ii)(C) of the first proviso of this paragraph and then only
in the event such Defaulting Lender shall be affected by such amendment, waiver
or other modification.

(c) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers, the Syndication Agents, the Documentation Agents and their
Affiliates, including the reasonable fees, charges and disbursements of one firm
of outside counsel for the foregoing (and, if deemed reasonably necessary by
such Persons, one firm of regulatory counsel and/or one firm of local counsel in
each appropriate jurisdiction), in connection with the arrangement and
syndication of the credit



--------------------------------------------------------------------------------

 

58

 

facility provided for herein, including the preparation, execution and delivery
of the Commitment Letter and the Fee Letters referred to therein, as well as the
preparation, execution, delivery and administration of this Agreement or any
amendments, modifications or waivers (to the extent such amendments,
modifications or waivers are requested by the Borrower) of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses of the Administrative
Agent in connection with the administration (other than routine administrative
procedures and excluding costs and expenses relating to assignments and
participations of lenders) of this Agreement and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Arranger or any
Lender, including the fees, charges and disbursements of any counsel for any of
the foregoing, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Arrangers, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and expenses reasonably related
thereto, including reasonable fees, charges and disbursements of one firm of
outside counsel for Indemnitees (and, if deemed reasonably necessary by the
Administrative Agent, one firm of regulatory counsel and/or one firm of local
counsel in each appropriate jurisdiction, and, in the case of an actual or
perceived conflict of interest for any Indemnitee, one firm of counsel (and, if
deemed reasonably necessary by such Indemnitee, one firm of regulatory and/or
one firm of local counsel in each appropriate jurisdiction) for such
Indemnitee), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the preparation, execution, delivery and
(in the case of the Administrative Agent and its Related Parties only)
administration of this Agreement or any other agreement or instrument
contemplated hereby or the consummation of the Transactions or any other
transactions contemplated hereby (including the Merger) or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by the Borrower or any other Person); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (A) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or a material breach, including any such breach in bad faith, of
the agreements by such Indemnitee set forth in this Agreement or (B) result from
any claim, litigation, investigation or proceeding that does not involve an act
or omission of the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than any claim, litigation,
investigation or proceeding brought by an Indemnitee against the Administrative
Agent or any Arranger in its capacity in fulfilling its role as an agent or
arranger or any other similar role hereunder). The Borrower shall indemnify and
hold harmless in accordance with the Commitment Letter the Persons entitled to
the benefit of the indemnification



--------------------------------------------------------------------------------

 

59

 

provisions set forth therein with respect to all matters expressly covered by
such provisions in the Commitment Letter that are not expressly covered in this
paragraph, and no such provision in the Commitment Letter shall, with respect to
such matters, terminate as a result of the execution and delivery of this
Agreement. No Indemnitee shall be liable for any damages arising from the use of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent any such damages
are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the gross negligence or willful misconduct of such
Indemnitee, and no party hereto shall be liable for any special, indirect,
consequential or punitive damages in connection with the Loans, this Agreement
or its activities related thereto; provided that nothing contained in this
sentence will limit the Borrower’s indemnity and reimbursement obligations set
forth in this Section 9.03. This paragraph shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section to the Administrative Agent or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such or against any Related
Party of any of the foregoing acting for the Administrative Agent in connection
with such capacity. For purposes of this paragraph, a Lender’s “pro rata share”
shall be determined based upon its share of the aggregate Commitments in effect
(or, after the Funding Date, of the aggregate principal amount of the Loans
outstanding) at the time (or most recently in effect or outstanding, as the case
may be).

(d) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not (except, after the Funding Date, as expressly provided in Section 6.02)
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section), each
Arranger, each Syndication Agent, each Documentation Agent and, to the extent
expressly contemplated hereby, the Related Parties of any of the Administrative
Agent, the Arrangers, the Syndication Agents, the Documentation Agents and any
Lender) any legal or equitable right, remedy or claim under or by reason of this
Agreement.



--------------------------------------------------------------------------------

 

60

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Commitment or Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment to a Permitted Assignee or (2) after the Funding Date, for
an assignment to a Lender (other than a Defaulting Lender), an Affiliate of a
Lender or an Approved Fund; provided that any liability of the Borrower to an
assignee that is an Approved Fund or Affiliate of the assigning Lender under
Section 2.12 shall be limited to the amount, if any, that would have been
payable hereunder by the Borrower in the absence of such assignment; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless otherwise
agreed by the Borrower and the Administrative Agent;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall (i) execute and deliver to the
Administrative Agent (and, if its consent is required as set forth above, the
Borrower), an Assignment and Assumption and (ii) pay to the Administrative Agent
a processing and recordation fee of $3,500; provided that only one such
processing and recordation fee shall be payable in the event of simultaneous
assignments from any Lender or its Approved Funds to one or more other Approved
Funds of such Lender; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-



--------------------------------------------------------------------------------

 

61

 

level information (which may contain MNPI) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable law, including Federal, State and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (to the extent accrued for periods prior to it
ceasing to be a party hereto) and Section 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section, provided that the requirements of such paragraph
are met.

(iv) The Administrative Agent shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and records of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any



--------------------------------------------------------------------------------

 

62

 

defect in) such Assignment and Assumption, any such duty and obligation being
solely with the assigning Lender and the assignee. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(c) (i) Any Lender may sell participations to one or more Eligible Assignees (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and Loans)
(1) prior to the Funding Date, subject to obtaining the prior written consent of
the Borrower (such consent not to be unreasonably withheld); provided that no
such consent shall be required in the case of a participation to a Permitted
Assignee so long as such Lender shall have given notice of such participation to
the Borrower; and (2) after the Funding Date; provided that, in each case,
(A) such Lender’s obligations under this Agreement (including its Commitment
hereunder) shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in subclauses (ii)(A), (ii)(B) or (ii)(C) of
the first proviso to Section 9.02(b) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 2.14 (subject to the requirements and limitations therein, including
the requirements under Section 2.14(f) (it being understood that the
documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Section 2.16 as if it were an assignee under paragraph (b) of this Section and
(y) shall not be entitled to receive any greater payment under Section 2.12 or
2.14, with respect to any participation, than its participating Lender would
have been entitled to receive (it being understood and agreed that such
Participant shall not be entitled to the benefit of any other indemnity, expense
reimbursement, yield protection or similar provision solely on account of
becoming a Participant rather than being a party hereto).



--------------------------------------------------------------------------------

 

63

 

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
rights and obligations of such Lender under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or other rights and obligations under this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other right or obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining any Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. The provisions of Sections 2.12, 2.13, 2.14, 2.15(c),
2.16 and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement constitutes
the entire contract among the parties relating to the subject matter hereof and,
upon the occurrence of the Effective Date, supersedes any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letter or the
Fee Letters referred to therein (or any separate letter agreements with respect
to fees payable to the Administrative Agent) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which



--------------------------------------------------------------------------------

 

64

 

provisions shall remain in full force and effect). This Agreement shall become
effective as provided in Section 4.01, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. [Reserved.]

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York; provided that the interpretation of the definition of
the term “Acquired Company Merger Agreement Material Adverse Effect” as set
forth in Article IV shall be construed in accordance with and governed by the
law of the State of Delaware.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement brought by it or any of its Affiliates shall be
brought, and shall be heard and determined, exclusively in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process made
by registered or certified mail, return receipt requested, to the applicable
party at its address provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.



--------------------------------------------------------------------------------

 

65

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below), in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices, except
that Information may be disclosed (a) to its Related Parties, including
accountants and legal counsel, it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (it being understood that such
regulatory authority will be informed of the confidential nature of such
Information and, except where such regulatory authority would be required to
keep such Information confidential as a matter of law, requested to keep such
Information confidential), (c) to the extent required by applicable law or by
any subpoena or similar legal process (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and, except where such Person would be required to keep such
Information confidential as a matter of law, requested to keep such Information
confidential), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and requested to keep
such Information confidential), (f) subject to a written agreement with the
Borrower containing confidentiality undertakings substantially the same as those
in this Section, to any permitted assignee of or permitted Participant in, or
any prospective permitted assignee of or permitted



--------------------------------------------------------------------------------

 

66

 

Participant in, any of its rights or obligations under this Agreement, (g) with
the written consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) is or becomes available to, or is independently developed by,
the Administrative Agent, any Lender or any Affiliate of any of the foregoing on
a nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower,
any of its Affiliates or any of the Borrower’s or such Affiliate’s Related
Parties, including accountants and legal counsel, relating the Borrower or any
of its Subsidiaries or their businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower, any of its Affiliates or any of the
Borrower’s or such Affiliate’s Related Parties. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised no less than reasonable care and at least the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with such Act.

SECTION 9.15. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and its Subsidiaries and other Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.



--------------------------------------------------------------------------------

 

67

 

SECTION 9.16. Non-Public Information. Each of the Administrative Agent, the
Arrangers and each Lender acknowledges that all Information will be
syndicate-level information, which may contain MNPI. Each Lender represents to
the Borrower and the Administrative Agent that (a) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (b) it has identified in its Administrative Questionnaire a
credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UNITED TECHNOLOGIES

CORPORATION,

By:  

  /s/ THOMAS I. ROGAN

    Name:   Thomas I. Rogan     Title:   Vice President, Treasurer



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

By:  

  /s/ ROBERT P. KELLAS

    Name:   Robert P. Kellas     Title:   Executive Director



--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger and Joint Bookrunner, By:  

  /s/ THOMAS D. CASSIN

  Name:   Thomas D. Cassin   Title:   Managing Director

 



--------------------------------------------------------------------------------

 

HSBC SECURITIES (USA) INC., as Joint Lead Arranger and Joint Bookrunner, By:  

  /s/ JAY SCHWARTZ

  Name:   Jay Schwartz   Title:   Managing Director

 



--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arranger and
Joint Bookrunner, By:  

  /s/ CHRIS NEWTON

  Name:   Chris Newton   Title:   Director

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

 

HSBC Bank USA, National Association:

By:  

  /s/ PAUL L. HATTON

  Name:   Paul L. Hatton   Title:   Managing Director

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

Name of Institution: BANK OF AMERICA, N.A., as Lender

 

By:

 

  /s/ GEORGE HLENTZAS

 

Name:

 

George Hlentzas

 

Title:

 

Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

  BNP PARIBAS     

By:

  

  /s/ CHRISTOPHER SKED

       

  Name:

  

Christopher Sked

       

  Title:

  

Director

    

By:

  

  /s/ JOHN TREADWELL, JR.

       

  Name:

  

John Treadwell, Jr.

       

  Title:

  

Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

 

Name of Institution: Citibank, N.A.

   

By:

  

  /s/ CAROLYN KEE

      

  Name:

  

Carolyn Kee

      

  Title:

  

Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

  Name of Institution: DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH    

By:

  

  /s/ ROSS LEVITSKY

      

  Name:

  

Ross Levitsky

      

  Title:

  

Managing Director

   

By:

  

  /s/ DUSAN LAZAROV

      

  Name:

  

Dusan Lazarov

      

  Title:

  

Director

 

Name of Institution: DEUTSCHE BANK SECURITIES INC.

   

By:

  

  /s/ ROSS LEVITSKY

      

  Name:

  

Ross Levitsky

      

  Title:

  

Managing Director

   

By:

  

  /s/ WOLFGANG WINTER

      

  Name:

  

Wolfgang Winter

      

  Title:

  

Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

  Name of Institution: GOLDMAN SACHS BANK USA    

By:

  

  /s/ MARK WALTON

      

  Name:

  

Mark Walton

      

  Title:

  

Authorized Signatory

 

For any Lender requiring a second signature block:

   

By:

  

 

      

  Name:

         

  Title:

  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

Name of Institution:   

THE ROYAL BANK OF SCOTLAND PLC

   

By:

  

/s/ L. PETER YETMAN

      

  Name:

  

L. PETER YETMAN

      

  Title:

  

DIRECTOR



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

 

Name of Institution: Bayclays Bank PLC

 

By:

 

  /s/ DAVID BARTON

 

Name:

 

David Barton

 

Title:

 

Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

  Name of Institution:   

COMMERZBANK AG, NEW YORK AND

GRAND CAYMAN BRANCHES

 

By:

 

  /s/ DIANE POCKAJ

 

  Name:

 

Diane Pockaj

 

  Title:

 

Managing Director

By:

 

  /s/ MICHAEL WEINERT

 

  Name:

 

Michael Weinert

 

  Title:

 

Assistant Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

INTESA SANPAOLO S.p.A.

By:

 

  /s/ JOHN J. MICHALISIN

 

  Name:

 

John J. Michalisin

 

  Title:

 

First Vice President

 

By:

 

  /s/ FRANCESCO DI MARIO

 

  Name:

 

Francesco Di Mario

 

  Title:

 

F.V.P. & Head of Credit



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

   Name of Institution:   

ROYAL BANK OF CANADA

 

By:

 

  /s/ RICHARD SMITH

 

  Name:

 

Richard Smith

 

  Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

   Name of Institution:   

SOVEREIGN BANK

 

By:

 

  /s/ CARLOS A. CALIXTO

 

  Name:

 

Carlos A. Calixto

 

  Title:

 

Vice President

 

  

For any Lender requiring a second signature block:

 

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

Name of Institution: Standard Chartered Bank

 

By:  

  /s/ JAMES H. RAMAGE

    Name:   James H. Ramage     Title:   Managing Director By:  

  /s/ ANDREW Y. NG

    Name:   Andrew Y. Ng     Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

SUMITOMO MITSUI BANKING CORPORATION  

By:

 

  /s/ DAVID W. KEE

   

  Name:

 

David W. Kee

   

  Title:

 

Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

 

Name of Institution: The Bank of New York Mellon

 

 

By:

 

  /s/ KENNETH P. SNEIDER, JR.

      Name:   Kenneth P. Sneider, Jr.       Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

Name of Institution:     The Bank of Tokyo-Mitsubishi UFJ, Ltd.,       New York
Branch   By:  

  /s/ MARIA IARRICCIO.

      Name:   Maria Iarriccio       Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

Name of Institution:     Bayerische Landesbank, New York       Branch   By:  

  /s/ MATTHEW DECARLO

      Name:   Matthew DeCarlo       Title:   First Vice President

For any Lender requiring a second signature block:

  By:  

  /s/ ELKE VIDEGAIN

      Name:   Elke Videgain       Title:   Second Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

 

Name of Institution:     Bank of China, New York Branch   By:  

  /s/ SHIQIANG WU

   

  Name:

 

Shiqiang Wu

   

  Title:

 

General Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

Name of Institution: Bank of Montreal, Chicago Branch

 

By:

 

  /s/ YACOUBA KANE

 

  Name:

 

Yacouba Kane

 

  Title:

 

Vice - President

For any Lender requiring a second signature block:

 

By:

 

 

 

  Name:

   

  Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

 

  

Name of Institution: Industrial and Commercial Bank of

China Limited, New York Branch

 

By:

 

  /s/ VITO FERRARA

 

  Name:

 

Mr. Vito Ferrara

 

  Title:

 

Deputy General Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

Name of Institution: UniCredit Bank AG, New York Branch

 

By:

 

  /s/ THOMAS DUSCH

 

  Name:

 

Thomas Dusch

 

  Title:

 

Managing Director

For any Lender requiring a second signature block:              

 

By:

 

  /s/ PRANAV SURENDRANATH

 

  Name:

 

Pranav Surendranath

 

  Title:

 

Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BRIDGE CREDIT AGREEMENT

OF UNITED TECHNOLOGIES CORPORATION

Name of Institution: Westpac Banking Corporation

 

By:

 

  /s/ HENRIK JENSEN

 

  Name:

 

Henrik Jensen

 

  Title:

 

Director



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility provided for
under the Credit Agreement and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

 

1.

  

Assignor:

      

2.

  

Assignee:

         

[and is a Lender or an Affiliate/Approved Fund of [Identify Lender]]1

 

3.

  

Borrower: United Technologies Corporation

 

4.

  

Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

 

 

  1 

Select as applicable.

 



--------------------------------------------------------------------------------

 

2

 

  5.

Credit Agreement: The Bridge Credit Agreement dated as of November 8, 2011,
among United Technologies Corporation, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent, and J.P. Morgan Securities LLC, HSBC
Securities (USA) Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and joint bookrunners.

 

  6.

Assigned Interest:2

 

00000000000000000 00000000000000000 00000000000000000 Interest Assigned   

Aggregate Amount of      
[Commitments][Loans]      

of all Lenders      

  

Amount of      

[Commitment] [Loans]      

Assigned      

  

Percentage      

Assigned of      

[Commitments]      

[Loans] of all      

Lenders3      

 

[Commitment]

[Loans]

   $    $      %   

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, state and foreign securities laws.

 

 

 

2 Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable

3 Set forth, to at least 9 decimals, as a percentage of the [Commitments][Loans]
of all Lenders.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor,

 

by

     

 

   

Name:

   

Title:

[NAME OF ASSIGNEE], as Assignee,

 

by

     

 

   

Name:

   

Title:



--------------------------------------------------------------------------------

 

[Consented to and]1 Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by    

 

  Name:   Title: [Consented to:

UNITED TECHNOLOGIES

CORPORATION,

by

   

 

 

Name:

 

Title:]2

 

 

1 To be included only if the consent of the Administrative Agent is required by
Section 9.04(b)(i)(B) of the Credit Agreement

2 To be included only if the consent of the Borrower is required by Section
9.04(b)(i)(A) of the Credit Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, other than the representations and warranties made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, (iii) the financial condition of
the Borrower, any of its Subsidiaries or other Affiliates or any other Person
obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or other Affiliates or any
other Person of any of their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Article V thereof (or, prior to the
first such delivery, the financial statements referred to in Section 3.05
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement (including Section 2.14(f) thereof), duly
completed and executed by the Assignee, and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of



--------------------------------------------------------------------------------

 

2

 

principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be construed in accordance with
and governed by the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.

    as Administrative Agent

Loan and Agency Services Group

1111 Fannin Street, Floor 10

Houston, Texas 77002-6925

Attention: Colton Rainey

Fax: (713) 750-2938

Copy to:

JPMorgan Chase Bank, N.A.

    as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Robert P. Kellas

Fax: (212) 270-5100

[Date]

Ladies and Gentlemen:

Reference is made to the Bridge Credit Agreement dated as of November 8, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among United Technologies Corporation, a Delaware
corporation (the “Borrower”), the Lenders party thereto, JPMorgan Chase Bank,
N.A., as the Administrative Agent, and J.P. Morgan Securities LLC, HSBC
Securities (USA) Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and joint bookrunners. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

This notice constitutes a Borrowing Request, and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

  (B)

Aggregate principal amount of Borrowing:1
$                                                                             

 

  (C)

Date of Borrowing:2                                          
                                                                            

 

  (D)

Type of Borrowing:3                                          
                                                                            

 

 

  1 

Must comply with Section 2.02(c) of the Credit Agreement.

 

  2 

Must be a Business Day.

 

  3 

Specify ABR Borrowing or Eurodollar Borrowing.



--------------------------------------------------------------------------------

 

2

 

  (E)

Interest Period:4                             

 

  (F) Location and number of the account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank]
(Account No.:                                      
                                               )

 

Very truly yours,

UNITED TECHNOLOGIES

CORPORATION

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

4 Applicable to Eurodollar Borrowings only. Shall be subject to the definition
of “Interest Period” and can be a period of one, two or three months.



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.

    as Administrative Agent

Loan and Agency Services Group

1111 Fannin Street, Floor 10

Houston, Texas 77002-6925

Attention: Colton Rainey

Fax: (713) 750-2938

Copy to:

JPMorgan Chase Bank, N.A.

    as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Robert P. Kellas

Fax: (212) 270-5100

[Date]

Ladies and Gentlemen:

Reference is made to the Bridge Credit Agreement dated as of November 8, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among United Technologies Corporation, a Delaware
corporation (the “Borrower”), the Lenders party thereto, JPMorgan Chase Bank,
N.A., as the Administrative Agent, and J.P. Morgan Securities LLC, HSBC
Securities (USA) Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and joint bookrunners. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

This notice constitutes an Interest Election Request and the Borrower hereby
gives you notice, pursuant to Section 2.05 of the Credit Agreement, that it
requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing and each resulting Borrowing:

 

1.     Borrowing to which this request applies:

       

Principal Amount:

       

Type:

       

Interest Period1:

       

2.     Effective date of this election2:

       

 

 

  1 

In the case of a Eurodollar Borrowing, specify the last day of the current
Interest Period therefor.

 

  2 

Must be a Business Day.



--------------------------------------------------------------------------------

 

2

 

 

3.     Resulting Borrowing[s]3

     

Principal Amount4:

       

Type5:

       

Interest Period6:

       

 

Very truly yours,

UNITED TECHNOLOGIES CORPORATION  

by

     

    

   

Name:

   

Title:

 

 

 

 

3 If different options are being elected with respect to different portions of
the Borrowing, provide the information required by this item 3 for each
resulting Borrowing. Each resulting Borrowing shall be subject to
Section 2.02(c) of the Credit Agreement.

4 Indicate the principal amount of the resulting Borrowing.

5 Specify whether the resulting Borrowing is to be a ABR Borrowing or a
Eurodollar Borrowing.

6 Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
one, two or three months. Cannot extend beyond the Maturity Date.



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes and Lenders that are Disregarded Entities for U.S. Federal Income Tax
Purposes Whose Owner, for U.S. Federal Income Tax Purposes, is not a Partnership
for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Bridge Credit Agreement dated as of November 8,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among United Technologies Corporation, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and J.P. Morgan
Securities LLC, HSBC Securities (USA) Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and joint bookrunners.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) issued pursuant to
Section 2.07(d) of the Credit Agreement evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed certificate of its non-U.S. Person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

In the case of a Lender that is a disregarded entity for U.S. federal income tax
purposes, each of the above certifications and representations is given with
respect to the person treated as such Lender’s owner for U.S. federal income tax
purposes.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

Title:

Date:                  , 201    



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes and Participants that are Disregarded Entities for U.S. Federal Income
Tax Purposes Whose Owner, for U.S. Federal Income Tax Purposes, is not a
Partnership for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Bridge Credit Agreement dated as of November 8,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among United Technologies Corporation, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and J.P. Morgan
Securities LLC, HSBC Securities (USA) Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and joint bookrunners.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

In the case of a Participant that is a disregarded entity for U.S. federal
income tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Participant’s owner for U.S.
federal income tax purposes.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

Title:

Date:                  , 201    



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants that are partnerships for U.S. Federal Income Tax
Purposes and Participants that are Disregarded Entities for U.S. Federal Income
Tax Purposes Whose Owner, for U.S. Federal Income Tax Purposes, is a Partnership
for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Bridge Credit Agreement dated as of November 8,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among United Technologies Corporation, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and J.P. Morgan
Securities LLC, HSBC Securities (USA) Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and joint bookrunners.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with duly completed and
executed IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) a
duly completed and executed IRS Form W-8BEN or (ii) a duly completed and
executed IRS Form W-8IMY accompanied by a duly completed and executed IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption, together with any other information required
to be provided by IRS Form W-8IMY. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

In the case of a Participant that is a disregarded entity for U.S. Federal
income Tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Participant’s owner for U.S.
federal income tax purposes.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

   

Name:

 

Title:

Date:                  , 201    



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders that are partnerships for U.S. Federal Income Tax Purposes
and Lenders that are Disregarded Entities for U.S. Federal Income Tax Purposes
Whose Owner, for U.S. Federal Income Tax Purposes, is a Partnership for U.S.
Federal Income Tax Purposes)

Reference is hereby made to the Bridge Credit Agreement dated as of November 8,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among United Technologies Corporation, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and J.P. Morgan
Securities LLC, HSBC Securities (USA) Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and joint bookrunners.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) issued pursuant to Section 2.07(d) of the
Credit Agreement evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) issued
pursuant to Section 2.07(d) of the Credit Agreement evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to the Credit Agreement,
neither the undersigned nor any of its direct or indirect partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) a duly completed and executed IRS Form W-8BEN or (ii) a duly
completed and executed IRS Form W-8IMY accompanied by a duly completed and
executed IRS Form W-8BEN from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption, together with any other
information required to be provided by IRS Form W-8IMY. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

In the case of a Lender that is a disregarded entity for U.S. Federal Income Tax
purposes, each of the above certifications and representations is given with
respect to the person treated as such Lender’s owner for U.S. federal income tax
purposes.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

   

Name:

 

Title:

Date:                  , 201    



--------------------------------------------------------------------------------

EXHIBIT E

UNITED TECHNOLOGIES CORPORATION

FINANCIAL OFFICER’S CERTIFICATE

[Date]

I the undersigned, [Name of Financial Officer], do hereby certify that I am the
[Title] of United Technologies Corporation, a corporation duly organized and
existing under the laws of the State of Delaware, having its principal office in
Hartford, Connecticut (the “Company”). Capitalized terms used and not defined
herein shall have the meaning assigned to such terms in the Credit Agreement (as
defined below). Pursuant to Section 4.02(a) of the Credit Agreement dated as of
November 8, 2011 (as the same may be amended, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Company, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and J.P. Morgan
Securities LLC, HSBC Securities (USA) Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and joint bookrunners, I do hereby
confirm, in my capacity as a Financial Officer and not in my individual
capacity, on behalf of the Company, that:1

(a) The Merger has been consummated, or substantially concurrently with the
making of Loans under the Credit Agreement will be consummated, pursuant to and
on the terms set forth in the Merger Agreement (and all conditions precedent to
the obligations of the Company and the Merger Sub to consummate the Merger have
been satisfied on the terms set forth in the Merger Agreement), in each case
without giving effect to amendments, waivers or consents by the Company or the
Merger Sub (other than any waiver or consent to any interim operating covenants
of the Acquired Company and its Subsidiaries not involving the incurrence of
Debt or Liens or the disposition of assets) that are adverse in any material
respect to the Lenders and that have not been approved by the Arrangers;

(b) Except as set forth in the Acquired Company Disclosure Letter or in the
Acquired Company SEC Documents filed with the SEC and publicly available after
January 1, 2011 and prior to the Signing Date (excluding any forward-looking
statements, risk factors and other similar statements in the Acquired Company
SEC Documents that are cautionary, nonspecific or predictive in nature), from
January 1, 2011 through the Signing Date there has not been any event,
circumstance, change, occurrence, state of facts or effect (including the
incurrence of any liabilities of any nature, whether or not accrued, contingent
or otherwise) that has had or would reasonably be expected to have, individually
or in the aggregate, an Acquired Company Merger Agreement Material Adverse
Effect;

 

 

1 Note to Exhibit: Certifications in clauses (b), (c) and, to the extent
relating to the Acquired Company and its Subsidiaries, may be made by a
Financial Officer of the Acquired Company.



--------------------------------------------------------------------------------

 

3

 

(c) Since January 1, 2011, there shall not have been any event, circumstance,
change, occurrence, state of facts or effect (including the incurrence of any
liabilities of any nature, whether or not accrued, contingent or otherwise) that
has had or would reasonably be expected to have, individually or in the
aggregate, an Acquired Company Merger Agreement Material Adverse Effect;

(d) The Acquired Company Merger Agreement Representations and the Specified
Representations are true and correct; and

(e) No event referred to in Section 7.01(d)(2) or 7.01(e) of the Credit
Agreement (in each case, with respect to the Company) or Section 7.02(i) of the
Credit Agreement has occurred and is continuing or would result from the making
of the Loans on the date hereof.

[Remainder of the Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

 

4

 

IN WITNESS WHEREOF, I have duly executed this Certificate as of the date first
written above.

 

By:

   

 

 

Name:

 

Title: